 

 

EXHIBIT 10.1

 

 

 

 

 

HOMEBANC MORTGAGE CORPORATION

401(k) RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

Amended and Restated

Effective as of January 1, 2007

 


--------------------------------------------------------------------------------



 

 

HOMEBANC MORTGAGE CORPORATION

401(k) RETIREMENT PLAN

Amended and Restated Effective as of January 1, 2007

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE I DEFINITIONS

2

 

1.01.

Account

2

 

1.02.

Actual Deferral Percentage

2

 

1.03.

Administrator

2

 

1.04.

Affiliated Employer

2

 

1.05.

After-Tax Account

3

 

1.06.

After-Tax Contributions

3

 

1.07.

Annual Addition

3

 

1.08.

Beneficiary

3

 

1.09.

Board of Directors

4

 

1.10.

Break In Service

4

 

1.11.

Catch-up Contributions

4

 

1.12.

Code

4

 

 

1.13.

Compensation

4

 

1.14.

Contribution Percentage

5

 

1.15.

401(k) Account

6

 

1.16.

Defined Benefit Plan

6

 

1.17.

Defined Contribution Plan

6

 

1.18.

Disability

6

 

1.19.

Early Retirement Age

6

 

1.20.

Earnings

7

 

1.21.

Effective Date

7

 

1.22.

Eligible Employee

7

 

1.23.

Employee

7

 

1.24.

Employer

8

 

1.25.

Employer Matching Contributions

8

 

1.26.

Enrollment Date

8

 

1.27.

ERISA

8

 

1.28.

ESOP

8

 

1.29.

Excess Aggregate Contributions

8

 

1.30.

Excess Contributions

9

 

1.31.

Excess Deferrals

9

 

1.32.

Fiduciary Committee

10

 

1.33.

Fund or Investment Fund

10

 

1.34.

Highly Compensated Employee

10

 

1.35.

HomeBanc Corp. Stock

11

 

1.36.

Hour of Service

11

 

1.37.

Information Date

13

 

1.38.

Leased Employee

14

 

1.39.

Limitation Year

14

 

1.40.

Match Account

14

 

1.41.

Military Leave

14

 

1.42.

Normal Retirement Age

14

 

1.43.

Participant

14

 

1.44.

Participant Contributions

14

 

 

ii

 


--------------------------------------------------------------------------------



 

 

 

1.45.

Payment Starting Date

15

 

1.46.

Plan

15

 

 

1.47.

Plan Year

15

 

1.48.

Profit Sharing Account

15

 

1.49.

Regular Associates

15

 

1.50.

Required Beginning Date

15

 

1.51.

Retirement

15

 

1.52.

Rollover Account

16

 

1.53.

Rollover Contributions

16

 

1.54.

Spousal Consent

16

 

1.55.

Spouse or Surviving Spouse

16

 

1.56.

Statutory Compensation

16

 

1.57.

Temporary or Interim Employees

17

 

1.58.

Trust Fund

17

 

1.59.

Trustee

18

 

1.60.

Uniformed Service

18

 

1.61.

USERRA

18

 

1.62.

Valuation Date

18

 

1.63.

Year of Service

18

ARTICLE II PARTICIPATION

20

 

2.01.

Initial Eligibility to Participate

20

 

2.02.

Eligibility to Make Contributions

20

 

2.03.

Reemployment of Former Employees and Former Participants

20

 

2.04.

Transferred Participants

21

 

2.05.

Termination of Participation

22

ARTICLE III CONTRIBUTIONS

23

 

3.01.

Pre-Tax Contributions

23

 

3.02.

After-Tax Contributions

24

 

3.03.

Employer Matching Contributions

25

 

3.04.

Profit Sharing Contributions

25

 

3.05.

Rollover Contributions and Transfers

26

 

3.06.

USERRA Contributions

26

 

3.07.

Change or Suspension of Contributions

27

 

3.08.

Nondiscrimination Limitations

28

 

3.09.

Maximum Annual Additions

32

 

3.10.

Return of Contributions

33

 

3.11.

Contributions Not Contingent Upon Profits

33

 

3.12.

Limitation Based on Deductibility

33

 

3.13.

Form of Contributions

33

ARTICLE IV INVESTMENTs

35

 

4.01.

Investment Funds

35

 

 

iii

 


--------------------------------------------------------------------------------



 

 

 

4.02.

Investment of Participants' Accounts

35

 

 

4.03.

Responsibility for Investments

36

 

 

4.04.

Change of Election

37

 

 

4.05.

Reallocation of Accounts Among the Funds

37

 

 

4.06.

Limitations Imposed by Contracts

38

 

ARTICLE V VALUATION OF THE ACCOUNTS

39

 

 

5.01.

Valuation

39

 

 

5.02.

Discretionary Power of the Fiduciary Committee

39

 

 

5.03.

Statement of Accounts

39

 

ARTICLE VI VESTED PORTION OF ACCOUNTS

40

 

 

6.01.

After-Tax Account

40

 

 

6.02.

Rollover Account

40

 

 

6.03.

401(k) Account

40

 

 

6.04.

Employer Match and Profit Sharing Accounts

40

 

 

6.05.

Crediting Years of Service for Vesting

40

 

 

6.06.

Vesting Break in Service Rules

41

 

 

6.07.

Forfeitures

41

 

 

6.08.

Amendment of Vesting Schedule

42

 

ARTICLE VII WITHDRAWALS WHILE STILL EMPLOYED

43

 

 

7.01.

In-Service Withdrawals

43

 

 

7.02.

Hardship Withdrawal

43

 

 

7.03.

Procedures and Restrictions

45

 

 

7.04.

Dividends on HomeBanc Corp. Stock

45

 

 

7.05.

Limitations on Distributions of 401(k) Contributions

46

 

ARTICLE VIII plan LOANS

48

 

 

8.01.

In General

48

 

 

8.02.

Loan Application

48

 

 

8.03.

Prohibition Against Discrimination

48

 

 

8.04.

Interest Rate and Amortization Period

48

 

 

8.05.

Adequate Security

48

 

 

8.06.

Loan Amount

49

 

 

8.07.

Repayment Period

49

 

 

8.08.

Events of Default

49

 

 

8.09.

Loan Procedures

50

 

ARTICLE IX DISTRIBUTION OF ACCOUNTS UPON SEVERANCE FROM EMPLOYMENT

51

 

9.01.

Eligibility

51

 

 

9.02.

Form of Distribution

51

 

 

9.03.

Payments Upon Death.

51

 

 

 

iv

 


--------------------------------------------------------------------------------



 

 

 

9.04.

Commencement of Payments

52

 

9.05.

Small Benefits

53

 

9.06.

Form of Payment

53

 

9.07.

Required Distributions

54

 

9.08.

Direct Rollover of Certain Distributions

54

 

9.09.

Minimum Distribution Requirements.

56

ARTICLE X ADMINISTRATION OF PLAN

58

 

10.01.

Named Fiduciaries

58

 

10.02.

Fiduciary Limitation

58

 

10.03.

Appointment of Committee

58

 

10.04.

Fiduciary Committee Responsibilities

59

 

10.05.

Responsibilities Regarding Investment Funds

61

 

10.06.

Organization of Committees

61

 

10.07.

Action of Majority

61

 

10.08.

Compensation and Bonding

61

 

10.09.

Establishment of Rules; Actions by Committee

62

 

10.10.

Service in More Than One Fiduciary Capacity

62

 

10.11.

Limitation of Liability

62

 

10.12.

Indemnification

62

 

10.13.

Errors and Omissions

62

 

10.14.

Fiduciary Discretion

63

ARTICLE XI MANAGEMENT OF FUNDS

64

 

11.01.

Trust Agreement

64

 

11.02.

Exclusive Benefit Rule

64

 

11.03.

Duties of Fiduciary Committee

64

 

11.04.

Investment Managers

64

 

11.05.

Voting of Shares.

65

 

11.06.

Tender or Exchange Offers

66

 

11.07.

Expenses

66

ARTICLE XII GENERAL PROVISIONS

68

 

12.01.

Qualification

68

 

12.02.

Nonalienation

68

 

12.03.

Qualified Domestic Relations Order Payments

68

 

12.04.

Conditions of Employment Not Affected by Plan

71

 

12.05.

Facility of Payment

71

 

12.06.

Information

71

 

12.07.

Top-Heavy Provisions

71

 

12.08.

Unclaimed Benefits

73

 

12.09.

Severability

73

 

12.10.

Construction

74

 

12.11.

No Guarantees

74

 

 

v

 


--------------------------------------------------------------------------------



 

 

ARTICLE XIII AMENDMENT, MERGER AND TERMINATION

75

 

13.01.

Amendment of Plan

75

 

13.02.

Additional Employers

75

 

13.03.

Termination of Plan

76

 

13.04.

No Reversion to Employer

77

 

13.05.

Merger or Consolidation

77

 

 

vi

 


--------------------------------------------------------------------------------



 

 

HOMEBANC MORTGAGE CORPORATION

401(K) RETIREMENT PLAN

Amended and Restated Effective as of January 1, 2007

 

INTRODUCTION

The HomeBanc Mortgage Corporation Savings Plan became effective May 1, 2000. The
plan is a profit sharing plan intended to meet the requirements of Section
401(a) of the Internal Revenue Code of 1986, as amended (the “Code”). In
addition, the plan provides for contributions under Code section 401(k) and
matching and employee contributions under Code section 401(m). In addition, the
plan is also intended to qualify as an employee stock ownership plan (satisfying
the requirements of Code section 4975(e)(7)) and a stock bonus plan (satisfying
the requirements of Code Section 401(a)).

The plan was amended from time to time and was most recently amended and
restated effective as of April 1, 2005. The restated Plan (the “Plan”) contained
herein constitutes an amendment and restatement of the earlier and remaining
plan provisions, effective as of January 1, 2007, rather than a replacement of
such plan. It is intended that this restated Plan meet all the requirements of
the Code and the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Plan shall be interpreted to comply with the Code and ERISA and
all formal regulations and rulings issued under the Code, ERISA and any
amendments thereto.

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE I

DEFINITIONS

1.01.

Account

“Account” means, collectively, the Match Account, the Profit Sharing Account,
the After-Tax Account, the 401(k) Account, and the Rollover Account, to the
extent any one or more of such subaccounts has been established for the benefit
of a Participant under the terms of the Plan.

1.02.

Actual Deferral Percentage

“Actual Deferral Percentage” means, with respect to a specified group of
Employees for a Plan Year, the average of the ratios, calculated separately for
each Employee in that group, of

(a)           the amount of 401(k) Contributions for a Plan Year (whether or not
such contributions are returned to the Participant pursuant to Plan section
3.01(c)); to

 

(b)

the Employee’s Statutory Compensation for the Plan Year.

The ratios and the Actual Deferral Percentage for each specified group of
Employees shall be calculated to the nearest hundredth of a percentage point.
The Actual Deferral Percentage of an Employee who is eligible but does not make
a 401(k) Contribution is zero. Catch-Up Contributions made pursuant to Plan
section 3.01(d) and Code section 414(v) shall not be taken into account in
determining the Actual Deferral Percentage.

1.03.

Administrator

“Administrator” means the Fiduciary Committee. Except as otherwise specifically
provided herein, the duties of the Administrator, as set forth in the Plan,
shall be performed by the HomeBanc Mortgage Corporation Benefits Department.

1.04.

Affiliated Employer

“Affiliated Employer” means any corporation which is a member of a controlled
group of corporations (determined under Code section 1563(a) without regard to
Code sections 1563(a)(4) and (e)(3)(C)) which also includes as a member HomeBanc
Corp., except that with respect to Plan section 3.09 “more than 50 percent”
shall be substituted for “at least 80 percent” where it appears in Code section
1563(a)(1). “Affiliated Employer” shall also include any trade or business under
common control (as defined in Code section 414(c)) with HomeBanc Corp., or a
member of an affiliated service group (as defined in Code section 414(m)) which
includes HomeBanc Corp., as such definitions may be modified by regulations
issued pursuant to Code section 414(o). For purposes of determining an
Affiliated Employer of an Employer which is not HomeBanc Corp., the references
to “HomeBanc Corp.” above shall be replaced with the name of such Employer.

 

2

 


--------------------------------------------------------------------------------



 

 

1.05.

After-Tax Account

“After-Tax Account” means the subaccount to which a Participant’s After-Tax
Contributions are allocated.

1.06.

After-Tax Contributions

“After-Tax Contributions” means a Participant’s after-tax contributions made
pursuant to Plan section 3.02.

1.07.

Annual Addition

“Annual Addition” means the sum of the following amounts allocated to a
Participant’s Accounts under this Plan or any other Defined Contribution Plan
maintained by an Employer or an Affiliated Employer for any Limitation Year:

(a)           the total contributions, including 401(k) Contributions, made on
the Participant’s behalf by the Employers and all Affiliated Employers;

(b)           Participant Contributions, exclusive of any Rollover
Contributions, and determined without regard to Employee contributions to a
simplified employee pension (SEP) which are excludable from gross income under
Code section 408(k)(6);

(c)           forfeitures, if applicable, that have been allocated to the
Participant’s Accounts under this Plan or his accounts under any other such
Defined Contribution Plan. Any Excess Deferrals, Excess Contributions or Excess
Aggregate Contributions which may have been distributed under the provisions of
Plan section 3.01(c) or Plan section 3.08 shall be included in the Annual
Addition for the year allocated; and

(d)           amounts allocated to an individual medical account as defined in
Code section 415(l)(2), which is part of any pension or annuity plan maintained
by the Employer or any Affiliated Employer and amounts derived from
contributions paid or accrued which are attributable to post-retirement medical
benefits allocated to the separate account of a key employee (as defined in Code
section 419A(d)(3)) under a welfare benefit plan (as defined in Code section
419(e)) maintained by an Employer or Affiliated Employer.

(e)           Notwithstanding the preceding, Catch-Up Contributions made
pursuant to Plan section 3.01(d) and Code section 414(v) are not treated as
Annual Additions.

1.08.

Beneficiary

“Beneficiary” means any person or entity designated by a Participant in a manner
prescribed by the Administrator to receive benefits payable in the event of the
Participant’s death. However, if the Participant is married, his Spouse shall be
deemed to be the Beneficiary unless Spousal Consent to the designation of
another Beneficiary has been received by the Administrator. Notwithstanding the
preceding, to the extent a Qualified Domestic Relations Order has been entered
naming an Alternate Payee (as defined in Plan section 12.03(l)) as

 

3

 


--------------------------------------------------------------------------------



 

Beneficiary of all or any portion of any benefit payable under this Plan on the
death of a Participant, such Qualified Domestic Relations Order shall control or
supersede, as applicable, the relevant portion of any such Beneficiary
designation. If no such designation is in effect at the time of death of the
Participant, or if no person or persons so designated shall survive the
Participant, the Participant’s Spouse, children, parents, brothers and sisters,
or estate, in that order, shall be deemed to be the Beneficiary.

1.09.

Board of Directors

“Board of Directors” means the Board of Directors of HomeBanc Corp..

1.10.

Break In Service

A “Break in Service” means a Year of Service during which a Participant
completes fewer than 501 Hours of Service with the Employer. An Employee who is
reemployed after an absence from employment due to Military Leave shall be
treated as not having incurred a Break in Service as a result of his period or
periods of Military Leave.

1.11.

Catch-up Contributions

“Catch-up Contributions” mean an eligible Participant’s contributions under Plan
section 3.01(d) and Code section 414(v). Catch-up Contributions shall be
disregarded for purposes of Plan sections 1.02 and 1.14.

1.12.

Code

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a section of the Code shall include that section and any comparable
section or sections of any future legislation that amends, supplements or
supersedes said section.

1.13.

Compensation

(a)           “Compensation” means an Employee’s wages, salary and other amounts
received (without regard to whether an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer to the
extent that the amounts are includible in gross income (including, by way of
example, overtime, bonuses and commissions, compensation for services on the
basis of a percentage of profits, tips, and premium pay). Compensation excludes
foreign source income, accountable and non-accountable expense reimbursements or
other expense allowances, severance pay, cash and non-cash fringe benefits,
moving expenses (whether or not deductible), long-term disability, taxable
medical reimbursements, non-taxable fringe benefits, and sick pay. Compensation
also excludes (1) employer contributions to a plan of deferred compensation
which are not includable in the Employee’s gross income for the taxable year in
which contributed, or employer contributions under a “simplified employee
pension” as defined in Code section 408(k), to the extent such contributions are
deductible by the Employee, or any distributions from a plan of deferred
compensation; (2) amounts realized from the grant or exercise of a non-qualified
stock option, or when restricted stock (or property) held

 

4

 


--------------------------------------------------------------------------------



 

by the Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture or with respect to which a Code section 83(b)
election is made; (3) amounts realized from the sale, exchange or other
disposition of stock acquired under a qualified stock option plan; and (4) other
amounts which receive special tax benefits or contributions made by the Employer
(whether or not under a salary reduction agreement) for the purchase of an
annuity described in Code section 403(b) (whether or not the amounts are
actually excludable from the gross income of the Employee). Compensation
includes taxable group term insurance premiums and any elective deferral
contributions (as defined in Code section 402(g)(3)) and any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of Code
sections 125, 132(f)(4), 403(b), or 457.

(b)           Amounts shall be treated as Compensation in the calendar year of
receipt by the Participant.

(c)           Dollar Limitation. Notwithstanding anything herein to the
contrary, the annual Compensation of each Participant taken into account in
determining allocations for any Plan Year, shall not exceed $225,000, as
adjusted for cost-of-living increases in accordance with Code section
401(a)(17)(B). Compensation means Compensation during the Plan Year (the
determination period). The cost-of-living adjustment in effect for a calendar
year applies to annual Compensation for the determination period that begins
with or within such calendar year.

(d)           Notwithstanding the preceding, to facilitate the efficient
administration of the Plan and interface with any Employer’s payroll system, for
purposes of determining the amount of Compensation that may be taken into
account for purposes of the Code section 401(a)(17) annual limitation,
Compensation shall include either — depending on which is more favorable to the
affected Participant — all Compensation earned through the applicable pay
period, or the sum of all pro-rated amounts of Compensation through the
applicable pay period where the pro-rated amount as to any affected Participant
for each pay period is the applicable annual limit divided by the number of pay
periods in the Plan Year applicable to such Participant (adjusted to reflect
changes in status). In no event may the amount of Compensation that is taken
into account exceed a Participant’s actual compensation through the applicable
pay period.

(e)           During Military Leave. Any Employee returning from Military Leave
while his or her reemployment rights are protected by USERRA shall be treated as
having received Compensation during his or her Military Leave equal to either
(i) the Compensation the Employee would have received from an Employer but for
the Military Leave, or (ii) if the Compensation the Employee would have received
during the period of Military Leave is not reasonably certain, the Employee’s
average base compensation during the 12-month period immediately preceding the
Military Leave (or, if shorter, the period of employment immediately preceding
the Military Leave).

1.14.

Contribution Percentage

“Contribution Percentage” means, with respect to a specified group of Employees
for a Plan Year, the average of the ratios, calculated separately for each
Employee in that group, of

 

5

 


--------------------------------------------------------------------------------



 

 

(a)           the sum of the Employee’s Employer Matching Contributions and
After-Tax Contributions for that Plan Year, to

 

(b)

his Statutory Compensation for the Plan Year.

The ratios and the Contribution Percentage for each specified group of Employees
shall be calculated to the nearest hundredth of a percentage point. The ESOP and
non-ESOP components of the Plan will be treated as a single plan for testing
purposes.

1.15.

401(k) Account

“401(k) Account” means the subaccount to which shall be credited the 401(k)
Contributions made on a Participant’s behalf pursuant to Plan section 3.01 and
Catch-Up Contributions under Plan section 3.01(d) and Code section 414(v).

1.16.

Defined Benefit Plan

“Defined Benefit Plan” means any qualified plan which is not a Defined
Contribution Plan; however, in the case of a Defined Benefit Plan which provides
a benefit which is based partly on the balance of the separate account of a
Participant, that plan shall be treated as a Defined Contribution Plan to the
extent benefits are based on the separate account of a Participant and as a
Defined Benefit Plan with respect to the remaining portion of the benefits under
the plan.

1.17.

Defined Contribution Plan

“Defined Contribution Plan” means a qualified plan that is a pension,
profit-sharing or stock bonus plan and which provides for an individual account
for each Participant and for benefits based solely upon the amounts allocated to
the Participant’s account, and any income, expenses, gains and losses, and any
forfeitures of accounts of other Participants which may be allocated to that
Participant’s accounts.

1.18.

Disability

“Disability” means that the Participant can no longer continue in the service of
his Employer because of a mental or physical condition that is likely to result
in death or is expected to continue for a period of at least six months. A
Participant shall be considered to have incurred a Disability only if he is
eligible to receive a disability benefit under the terms of the Federal Social
Security Act.

1.19.

Early Retirement Age

“Early Retirement Age” means the Participant’s attainment of age 55 with 10 full
years of participation in the Plan. If a Participant separates from service
before satisfying the age requirement for early retirement, but has satisfied
the participation requirement, the Participant will be entitled to elect an
early retirement benefit upon satisfaction of such age requirement.

 

6

 


--------------------------------------------------------------------------------



 

 

1.20.

Earnings

“Earnings” means the amount of earnings to be returned with any Excess
Deferrals, Excess Contributions or Excess Aggregate Contributions under Plan
sections 3.01 or 3.08 as determined in accordance with regulations prescribed by
the Secretary of the Treasury under the provisions of Code sections 402(g),
401(k) and 401(m). Earnings shall include Gap Period Income. “Gap Period Income”
means an adjustment for income for the period between the end of the Plan Year
and the distribution of Excess Contributions or Excess Aggregate Contributions
that must be made for the Plan Years 2006 and 2007 (e.g., the Actual Deferral
Percentage Test performed in 2007 for the 2006 Plan Year and the Actual Deferral
Percentage test performed in 2008 for the 2007 Plan Year). The Employer may
select any method of allocating Gap Period Income that satisfies the
requirements of Treasury Regulation section 1.401(k)-2(b)(2)(iv).

1.21.

Effective Date

“Effective Date” means the original effective date of the Plan, which was May 1,
2000. Except as expressly provided to the contrary herein or as otherwise
required by law to be effective as of an earlier or later date, the effective
date of this restatement shall be January 1, 2007.

1.22.

Eligible Employee

“Eligible Employee” means any Employee who is classified as a Regular Associate
or a Temporary or Interim Employee.

1.23.

Employee

(a)           “Employee” means any common law employee who is employed by and
actually rendering services for an Employer, and who is classified as an
employee by such Employer for U.S. federal income tax withholding purposes
(whether or not such classification is ultimately determined to be correct as a
matter of law).

(b)           Exclusions. The term Employee excludes all (i) Leased Employees;
(ii) non-resident aliens; (iii) independent contractors; (iv) reclassified
employees (persons formerly treated as independent contractors by an Employer
who it subsequently agrees to retroactively treat or reclassify as common law
employees); (v) any person who is included in a unit of employees covered by a
collective bargaining agreement between an Employer and a collective bargaining
unit. It is expressly intended that individuals not treated as common law
employees by the Employer on its payroll records are to be excluded from Plan
participation even if a court or administrative agency subsequently reclassifies
such individuals as common law employees and not independent contractors.

 

7

 


--------------------------------------------------------------------------------



 

 

1.24.

Employer

“Employer” means HomeBanc Corp., or where appropriate, any Affiliated Employer
which has adopted or subsequently adopts the Plan in accordance with Plan
section 13.02, including HomeBanc Mortgage Corporation, and their respective
successors and assigns.

Unless otherwise specifically addressed or contemplated, actions by an Employer
shall be actions of HomeBanc Corp.

1.25.

Employer Matching Contributions

“Employer Matching Contributions” means all amounts contributed on a
Participant’s behalf pursuant to Plan section 3.03.

1.26.

Enrollment Date

“Enrollment Date” means, where applicable, a day as soon as practicable after an
Employee’s deferral elections are received in accordance with procedures
established by the Administrator.

1.27.

ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA shall include that section
and any comparable section or sections of any future legislation that amends,
supplements or supersedes said section.

1.28.

ESOP

“ESOP” means all amounts held in the HomeBanc Corp. Stock Fund that relates to
(i) Employer Matching Contributions and (ii) Profit Sharing Contributions. Such
portion of the Plan is intended to be a stock bonus plan, as defined in Treasury
Regulation 1.401-1(b)(1)(iii), and an employee stock ownership plan, satisfying
the requirements of Code section 4975(e)(7). Amounts constituting the ESOP are
to be invested solely or 100% in HomeBanc Corp. Stock, except to the extent
required to facilitate liquidity needs for operational purposes and subject to
Plan section 4.05(b).

1.29.

Excess Aggregate Contributions

“Excess Aggregate Contributions” means, for any Plan Year, the amount, if any,
by which the Participant’s After-Tax Contributions and Employer Matching
Contributions actually made during such Plan Year on behalf of a Highly
Compensated Employee exceeds the maximum amount of such contributions permitted
under the limitations described in Plan section 3.08(c). To determine the total
Excess Aggregate Contributions under the Plan for a Plan Year,

 

8

 


--------------------------------------------------------------------------------



 

 

(a)           calculate the reduction in contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages, beginning with
the highest of such percentages in accordance with Treas. Reg. Section
1.401(m)-1(e)(2); then

 

(b)

total the dollar amounts calculated in subsection (a).

Excess Aggregate Contributions are determined after first determining any Excess
Deferrals and Excess Contributions.

1.30.

Excess Contributions

“Excess Contributions” means, for any Plan Year, the amount, if any, by which
the Elective Deferrals made during such Plan Year by a Highly Compensated
Employee exceeds the maximum amount of such contributions permitted under the
limitations described in Plan section 3.08(a). To determine the total Excess
Contributions under the Plan for a Plan Year,

(a)           calculate the reduction in contributions made on behalf of Highly
Compensated Employees in order of their Actual Deferral Percentages, beginning
with the highest of such percentages in accordance with Treas. Reg. Section
1.401(k)-1(f)(2); then

 

(b)

total the dollar amounts calculated in subsection (a).

Excess Contributions are determined after first determining any Excess
Deferrals.

1.31.

Excess Deferrals

“Excess Deferrals” means the amount of elective deferrals that are includible in
the Participant’s gross income under Code section 402(g) to the extent that such
Participant’s elective deferrals for a taxable year exceed the applicable dollar
amount under Code section 402(g). With respect to any taxable year, a
Participant’s “elective deferrals” are the sum of all contributions made by an
Employer on behalf of such Participant pursuant to:

(a)           any election to defer under any qualified cash or deferred
arrangement as described in Code section 401(k) to the extent not includible in
gross income for the taxable year under subsection (e)(3);

(b)           any simplified employee pension cash or deferred arrangement as
described in Code section 402(h)(1)(B), or a savings incentive match plan for
employees of small employers as described in Code section 408(p)(2)(A)(i);

 

(c)

any eligible deferred compensation under Code section 457;

 

(d)

any plan described under Code section 501(c)(18); and

 

(e)           any contribution made by an employer on behalf of a Participant
for the purchase of an annuity contract under Code section 403(b) pursuant to a
salary reduction election.

 

9

 


--------------------------------------------------------------------------------



 

 

Catch-Up Contributions made pursuant to Plan section 3.01(d) and Code section
414(v) are not included in the computation of Excess Deferrals.

1.32.

Fiduciary Committee

“Fiduciary Committee” means the Fiduciary Committee appointed by the chief
executive officer of HomeBanc Corp. to administer the Plan in accordance with
Article X and to select, monitor and supervise the investment options available
under the Plan (other than the HomeBanc Corp. Stock Fund as provided in Article
XI).

 

1.33.

Fund or Investment Fund

“Fund” or “Investment Fund” means any investment medium which may be selected
from time to time by the Fiduciary Committee for the investment of a
Participant’s balances under the Plan. The Fiduciary Committee shall have no
responsibility for or with respect to the HomeBanc Corp. Stock Fund which are
made available by the settlor. The Fiduciary Committee shall be responsible for
the selection and retention of all other Investment Funds made available to
Participants other than the HomeBanc Corp. Stock Fund.

 

1.34.

Highly Compensated Employee

 

 

(a)

“Highly Compensated Employee” means:

(1)           a common law employee of the Employer or an Affiliated Employer
who was at any time during the Plan Year or the preceding Plan Year a five
percent owner (as defined in Code section 416(i)(1)); or

(2)           a common law employee of the Employer or an Affiliated Employer
who received Statutory Compensation in excess of $100,000 (as adjusted from time
to time to reflect changes in the cost of living in accordance with the Code and
applicable regulations) for the preceding Plan Year.

(A)          Only those employees with Statutory Compensation in excess of
$100,000 (as adjusted from time to time to reflect change in the cost of living)
for the preceding Plan Year who are among the top 20 percent of all employees of
Employers and the applicable Employer’s Affiliated Employers in Statutory
Compensation (the top-paid group) for the previous Plan Year will be considered
Highly Compensated Employees.

(B)          An employee’s Statutory Compensation shall be the compensation paid
during the calendar year beginning with or within the previous Plan Year.

(b)           Top-Paid Group. For purposes of determining the number of
Employees in the top-paid group under subsection (a)(2)(A) above, the following
Employees shall be excluded:

 

(1)

Employees who have not completed six (6) months of service;

 

 

10

 


--------------------------------------------------------------------------------



 

 

(2)           Employees who normally work less than seventeen and one-half (17½)
hours per week;

(3)           Employees who normally work not more than six (6) months during
any year;

 

(4)

Employees who have not attained age twenty-one (21);

(5)           except to the extent provided in Treasury regulations, Employees
who are included in a unit of employees covered by an agreement that the
Secretary of Labor finds to be a bargaining agreement between employee
representatives and the Employer or an Affiliated Employer; and

(6)           Employees who are nonresident aliens and who receive no earned
income (within the meaning of Code section 911(d)(2)) from the Employer or an
Affiliated Employer which constitutes income from sources within the United
States (within the meaning of Code section 861(a)(3)).

1.35.

HomeBanc Corp. Stock

“HomeBanc Corp. Stock” means the voting common stock, $.01 par value per share,
of HomeBanc Corp. which constitutes “qualifying employer securities,” as defined
in Code section 4975(e)(8).

1.36.

Hour of Service

“Hours of Service” means:

(a)           Work Hours. Each hour for which an Employee is directly or
indirectly paid for the performance of duties, to be credited to the Employee
for the computation period in which the duties are performed.

(b)           Non-Work Hours. Each hour for which an Employee is directly or
indirectly paid, or entitled to payment, by the Employer for reasons other than
the performance of duties (irrespective of whether the employment relationship
has terminated due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty prior to December 12, 1994, or
leave of absence).

(1)           Maximum Hours. No more than 501 Hours of Service will be credited
under this subsection for any single continuous period (whether or not such
period occurs in a single computation period).

(2)           Exclusions. No Hours of Service are credited under this subsection
(b) to an individual with respect to any payment that is made or is due under a
plan maintained solely for the purposes of complying with applicable worker’s
compensation or unemployment compensation or disability insurance laws, or for a
payment that solely reimburses an individual for his medical or medically
related expenses incurred.

 

11

 


--------------------------------------------------------------------------------



 

 

(3)           Source of Payment. For purposes of this subsection (b), a payment
is deemed to be made by or be due from an Employer or an Affiliated Employer
regardless of whether it is made by or due from an Employer or an Affiliated
Employer directly, or indirectly through a trust fund to which the Employer or
Affiliated Employer contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, or other entity are for the benefit
of particular employees or on behalf of a group of employees in the aggregate.

(c)           Back Pay. Each hour for which back pay, irrespective of mitigation
of damages, is either awarded or agreed to by the Employer excluding any hour
credited under subsection (a) or (b). These Hours of Service shall be credited
to the Employee for the computation period or periods to which the award or
agreement pertains, rather than the computation period in which the award,
agreement or payment is made.

(d)           Military Leave. Each hour during a period in which an individual
would have performed services for and been compensated by an Employer or an
Affiliated Employer but for the fact that such individual was on a military
leave of absence for service in the Uniformed Services, provided the individual
entered such service directly from the employ of an Employer or an Affiliated
Employer, was discharged from such service and was reemployed by an Employer or
an Affiliated Employer on or after December 12, 1994, within the period during
which his employment rights as a veteran are protected by law. Hours credited
under this subsection shall be calculated, but not limited, in accordance with
subsection (b).

(e)           Leave of Absence. Each hour attributable to a period of service
with respect to which an Employee is not paid or entitled to payment (including
an approved leave of absence). For purposes of this subsection, the number of
Hours of Service attributable to any such period of service shall be determined
by the Administrator on a basis consistent with the Employee’s customary work
week. The provisions of Labor Regulations sections 2530.200b-2(b) and (c) are
incorporated herein by reference.

(f)            Leased Employees. Hours of Service shall be credited for any
individual considered an Employee for purposes of this Plan under Code section
414(n) or (o) and the Regulations thereunder.

(g)           Equivalencies. Hours of Service shall be credited on the basis of
the actual hours for which an individual is paid or entitled to payment. Any
method for crediting Hours of Service shall apply on a uniform basis to all
Employees.

(h)           Service for Affiliate. An Employee shall receive credit for Hours
of Service performed for an Affiliated Employer in the same manner and to the
same extent as though such Service had been performed for the Employer. For
purposes of the Plan, an owner-Employee shall accrue credit for Hours of Service
in the same manner and to the same extent as though he were an Employee.
Further, Hours of Service with First Horizon National Corporation f/k/a First
Tennessee Bank shall be recognized for purposes of the Plan, to the extent such
hours would be recognized hereunder if First Horizon National Corporation f/k/a
First Tennessee Bank had been an Affiliated Employer.

 

12

 


--------------------------------------------------------------------------------



 

 

(i)            Purpose. Hours of Service are counted for the purposes of
determining a Year of Service, a Break in Service, and employment commencement
(or reemployment commencement) dates.

(j)            Parental Leave. Solely for purposes of determining, for
participation and vesting purposes, whether a Break in Service has occurred, an
Employee who is absent from work for maternity or paternity reasons shall
receive credit for

(1)           Hours of Service. If the Employer has specified that Years of
Service will be based on Hours of Service, the Hours of Service which would
otherwise have been credited to such individual but for such absence, or in any
case in which such hours cannot be determined, eight Hours of Service per day of
such absence up to a maximum of 501 Hours of Service. If such an Employee should
incur a Break in Service in the computation period in which such absence began,
such hours shall be credited to that computation period. If such Employee would
not incur such a Break in Service in the first computation period, such hours
shall be credited to the next succeeding computation period. The Hours of
Service to be so credited shall be determined pursuant to Department of Labor
Regulations Sections 2530.200b-2(b) and (c), as amended from time to time.

(2)           Parental Leave Defined. For purposes of this subsection, an
absence from work for maternity or paternity reasons means an absence (A) by
reason of the pregnancy of the individual, (B) by reason of a birth of a child
of the individual, (C) by reason of the placement of a child with the individual
in connection with the adoption of such child by such individual, or (D) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.

(k)           Family and Medical Leave Act. Solely for purposes of determining,
for participation and vesting purposes, whether a Break in Service has occurred
in a computation period, an Employee who takes leave under the Family and
Medical Leave Act will receive credit for the Hours of Service that normally
would have been credited to such individual but for such leave. The total number
of Hours of Service that can be credited under this subsection cannot exceed
501, and such Hours of Service shall be credited (i) in the computation period
in which the absence began if necessary to prevent the Break in Service in that
period, or (ii) in all other cases, in the following computation period. Any
individual who receives credit for Hours of Service for a maternity or paternity
leave of absence under subsection (j) will not receive credit for those same
Hours of Service under this subsection (k).

1.37.

Information Date

“Information Date” means the date the Participant receives the information
required by Plan section 9.01.

 

13

 


--------------------------------------------------------------------------------



 

 

1.38.

Leased Employee

“Leased Employee” means a person who is not otherwise an Employee and who,
pursuant to an agreement between an Employer and another person (a “leasing
organization”), has performed services for an Employer, or for an Employer and
related persons (determined in accordance with Code section 414(n)(6)), on a
substantially full time basis for a period of at least one year, and such
services are performed under the primary direction or control of an Employer, or
of an Employer and related persons (determined in accordance with Code section
414(n)(6)).

1.39.

Limitation Year

“Limitation Year” means the calendar year.

1.40.

Match Account

“Match Account” means the subaccount to which shall be credited the Employer
Matching Contributions made on a Participant’s behalf.

1.41.

Military Leave

“Military Leave” means the performance of duty on a voluntary or involuntary
basis in a Uniformed Service under competent authority and includes active duty,
active duty for training, initial active duty for training, inactive duty
training, full-time National Guard duty, a period for which a person is absent
from a position of employment for the purpose of an examination to determine the
fitness of the person to perform such duty, and any other absence qualifying as
“service in the uniformed services” within the meaning of USERRA.
Notwithstanding the preceding, Military Leave does not include service in a
Uniformed Service that terminates as a result of separation of the Participant
from such Uniformed Service under other than honorable conditions, as set forth
in USERRA.

1.42.

Normal Retirement Age

“Normal Retirement Age” means the Participant’s attainment of age 65.

1.43.

Participant

“Participant” means any Eligible Employee who has satisfied the applicable
eligibility requirements and elected to become a Participant in the Plan or has
an Account in the Plan or, solely with respect to investments, earnings
allocations and distributions, any former Employee whose Account in the Plan has
not yet been distributed.

1.44.

Participant Contributions

“Participant Contributions” means a Participant’s After-Tax, 401(k), or Catch-up
Contributions, determined as a percentage of a Participant’s Compensation and
directly or indirectly contributed by or on behalf of a Participant pursuant to
Plan sections 3.01 or 3.02.

 

14

 


--------------------------------------------------------------------------------



 

 

1.45.

Payment Starting Date

“Payment Starting Date” means a date that cannot be earlier than 30 days or
later than 90 days after the Participant receives the information required by
Plan section 9.01 unless he waives the 30-day notice requirement pursuant to
that Plan section.

1.46.

Plan

“Plan” means the HomeBanc Mortgage Corporation 401(k) Retirement Plan. The Plan
is intended to be a profit sharing and stock bonus plan and an employee stock
ownership plan (within the meaning of Code section 4975(e)(7)). Notwithstanding
the existence of the profit sharing, stock bonus, 401(k), 401(m), and ESOP
components of the Plan, the components shall together constitute a “single plan”
for purposes of Code section 414(l). There shall be no transfers of assets
between the Participant and Rollover Contribution components of the Plan and the
Employer Match and Profit Sharing components of the Plan.

1.47.

Plan Year

“Plan Year” means the 12-month period commencing each January 1 and ending each
subsequent December 31.

1.48.

Profit Sharing Account

“Profit Sharing Account” means the subaccount to which shall be credited
Employer contributions made on a Participant’s behalf pursuant to Plan section
3.04 and earnings on those contributions.

1.49.

Regular Associates

“Regular Associates” means individuals who are not Temporary Employees.

1.50.

Required Beginning Date

“Required Beginning Date” means April 1 of the calendar year following the later
of (i) the calendar year in which a Participant separates from service, or
(ii) the calendar year in which a Participant attains age seventy and one-half
(70½). Notwithstanding the preceding, the Required Beginning Date of a
Participant who is a five percent owner (as defined in Code section 416(i)(1)),
of the Employer, is April 1 of the calendar year following the calendar year in
which such Participant attains age seventy and one-half (70½).

1.51.

Retirement

“Retirement” means, except as noted below, as of any date of determination, the
Participant’s early retirement, disability retirement, retirement as of the
first day of the month coincident with or next following the Participant’s
attainment of his Normal Retirement Age or the retirement of a Participant after
the first day of the month coincident with or next following

 

15

 


--------------------------------------------------------------------------------



 

his Normal Retirement Age as described hereunder. Normal Retirement means the
Participant’s termination of employment with the Employers and all Affiliated
Employers.

1.52.

Rollover Account

“Rollover Account” means the subaccount to which shall be credited the Rollover
Contributions made by an Employee and earnings on those contributions.

1.53.

Rollover Contributions

“Rollover Contributions” means all amounts contributed pursuant to Plan section
3.05(a).

1.54.

Spousal Consent

“Spousal Consent” means written consent given by a Participant’s Spouse to a
designation made by the Participant of a specified Beneficiary other than his
Spouse. The designated Beneficiary shall not be changed unless further Spousal
Consent is given. That consent must be duly witnessed by a Plan representative
or notary public and shall acknowledge the effect on the Spouse of the
Participant’s election. The requirement for Spousal Consent may be waived by the
Administrator if it is established to the Administrator’s satisfaction that
there is no Spouse, or that the Spouse cannot be located, or that such other
circumstances exist as may be permitted by applicable law. Spousal Consent shall
be applicable only to the particular Spouse who provides the consent.

1.55.

Spouse or Surviving Spouse

“Spouse” means, unless otherwise provided in a Qualified Domestic Relations
Order pursuant to Plan section 12.03, a person of the opposite sex to whom the
Participant was married, as determined under the laws of the jurisdiction in
which the Participant resided at the time of determination, at the earlier of
his Payment Starting Date or the date of his death.

1.56.

Statutory Compensation

(a)           “Statutory Compensation” means the wages, salary, and other
amounts received (without regard to whether or not an amount is paid in cash) by
an Employee for personal services actually rendered in the course of employment
with the Employer or Affiliated Employer maintaining the Plan to the extent that
such amounts are includible in gross income (including by way of example,
overtime, bonuses and commissions, compensation for services on the basis of a
percentage of profits, bonuses, fringe benefits, reimbursements, and expense
allowances). Statutory Compensation shall also include amounts pursuant to Code
sections 402(e)(3), 402(h), and 403(b), and amounts contributed to any welfare
benefit or qualified transportation fringe benefit plans maintained by the
Employer through a reduction in the Employee’s compensation, which, pursuant to
Code sections 125 or 132(f)(4), respectively, are not included in the gross
income of the Employee for the taxable year in which such amounts are
contributed.

 

16

 


--------------------------------------------------------------------------------



 

 

For purposes of this definition, amounts that are not available to a Participant
in cash in lieu of group health coverage because the Employee is not able to
certify that he or she has other health coverage shall be treated as amounts
that were not includible in the gross income of such Participant by reason of
Code section 125, or as “deemed section 125 compensation;” provided, however,
that an amount is permitted to be treated as “deemed section 125 compensation”
only if the Employer does not otherwise request or collect information regarding
the Participant’s other health coverage as part of the enrollment process for
the health plan.

 

(b)

Statutory Compensation shall exclude the following

(1)          Employer contributions to a plan of deferred compensation which are
not includible in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a “simplified employee pension,” as
defined in Code section 408(k), to the extent such contributions are deductible
by the Employee, or any distributions from a plan of deferred compensation;

(2)          amounts realized from the exercise of a non-qualified stock option,
or when restricted stock (or property) held by the Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture;

(3)          amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option plan; and

(4)           other amounts which receive special tax benefits or contributions
made by the Employer (whether or not under a salary reduction agreement) towards
the purchase of an annuity described in Code section 403(b) (whether or not the
amounts are actually excludable from the gross income of the Employee).

(c)           Statutory Compensation for Plan purposes may not exceed $225,000
or such adjusted dollar amount announced by the Secretary of the Treasury or his
delegate in accordance with Code section 401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year shall apply to any determination period
beginning in such calendar year.

1.57.

Temporary or Interim Employees

“Temporary or Interim Employees” are individuals who are hired to normally work
for the Employer for a period of 90 days or less per Plan Year or otherwise for
a temporary or specific assignment of limited duration.

1.58.

Trust Fund

Trust Fund means the assets of the Plan held in trust by one or more Trustees or
Custodians pursuant to the terms of a Trust Agreement or custody agreement and
the Plan.

 

17

 


--------------------------------------------------------------------------------



 

 

1.59.

Trustee

“Trustee” or “Trustees” or “Custodian” mean the person, persons, entity or
entities appointed by the Board or its delegate to hold part or all of the
assets of the Plan as provided in Article XI.

1.60.

Uniformed Service

“Uniformed Service” means the Armed Forces; the Army National Guard and the Air
National Guard when engaged in active duty training, inactive duty training, or
full-time National Guard duty; the commissioned corps of the Public Health
Service; and any other category of persons designated by the President of the
United States in time of war or emergency.

1.61.

USERRA

“USERRA” means the Uniformed Services Employment and Reemployment Rights Act of
1994.

1.62.

Valuation Date

“Valuation Date” means each business day of the Plan Year that the United States
financial markets are open.

1.63.

Year of Service

“Year of Service” means as follows:

 

(a)

Years of Service and Breaks in Service shall be determined as follows:

The initial computation period shall be the 12-consecutive month period
beginning with the date a Temporary or Interim Employee first performs an Hour
of Service with the Employer (employment commencement date). The computation
period after the initial computation period which shall be used for purposes of
measuring the completion of a Year of Service shall be the Plan Year which
includes the first anniversary of the Temporary or Interim Employee’s employment
commencement date.

(b)           Year of Service means a Plan Year (beginning with the Plan Year
that includes the date an Employee is first credited with an Hour of Service for
the performance of duties with the Employer) in which an Employee is credited
with at least 1,000 Hours of Service.

(c)          In calculating a Participant’s Years of Service for purposes of
determining the nonforfeitability of a Participant’s Matching and Profit Sharing
Account, a Participant shall be deemed to have earned Years of Service equal to
the product of (i) the number of calendar months (or a fraction thereof) that
the Participant was absent from employment due to Military Leave, and (ii) the
average Hours of Service per month the Participant earned during the 12-month
period immediately preceding the Military Leave (or, if shorter, the period of
the

 

18

 


--------------------------------------------------------------------------------



 

Participant’s employment with the Employer immediately preceding the Military
Leave) if the Participant’s reemployment with the Employer or an Affiliated
Employer is in accordance with USERRA.

(d)          For purposes of eligibility and vesting, an individual who is a
Leased Employee of an Employer and who subsequently becomes an Employee of an
Employer shall, subject to the Plan’s Break in Service rules, receive credit for
all Years of Service he is deemed to have completed for an Employer.

(e)          Additionally, for purposes of eligibility and vesting, an
individual shall not receive any credit for any time during which he is working
as an independent contractor.

(f)            Periods of approved leave of absence not in excess of two years
shall be counted as service to the extent determined by the Administrator on the
basis of established uniform and nondiscriminatory rules.

 

19

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

PARTICIPATION

2.01.

Initial Eligibility to Participate

(a)           Each Employee who is a Participant in the Plan on December 31,
2006, continues to be a Participant so long as he continues to be employed by
the Employer as an Eligible Employee or, solely for purposes of the Plan’s
investment earnings allocation and distribution provision, is entitled to
benefits from the Plan.

(b)           Each other Regular Associate is eligible to participate in the
Plan on the day on which he first completes an Hour of Service for the Employer
following his employment or reemployment, and continues to be a Participant as
long as he continues to be employed by an Employer as an Eligible Employee or,
solely for purposes of the Plan’s investment earnings allocation and
distribution provision, is entitled to benefits from the Plan.

(c)           Each Temporary or Interim Employee is eligible to participate on
the day on which he completes a Year of Service in accordance with Plan section
1.63(a) and continues to be employed by an Employer as an Eligible Employee or,
solely for purposes of the Plan’s investment earnings allocation and
distribution provision, is entitled to benefits from the Plan.

2.02.

Eligibility to Make Contributions

(a)           Enrollment. Each Eligible Employee may begin making Participant
Contributions as soon as administratively practicable following the date he
satisfies the eligibility criteria of Plan section 2.01 and enrolls in the Plan
in a manner prescribed by the Administrator, including:

(1)           designating the percentage of Compensation he wishes to contribute
under the Plan or making the election described in Plan section 3.01, or both,
or declining to make such contributions or election;

(2)           authorizing the Employer to make regular payroll deductions or to
reduce his Compensation, or both; and

 

(3)

making an investment election.

(b)           Beneficiary Designation. Each Participant may designate a
Beneficiary in the manner prescribed by the Administrator.

Each Eligible Employee must have an effective opportunity to make the
designations or elections described herein at least once during each Plan Year.

2.03.

Reemployment of Former Employees and Former Participants

Any person reemployed by the Employer as an Eligible Employee may commence
making Participant Contributions as soon as he has satisfied any applicable
eligibility

 

20

 


--------------------------------------------------------------------------------



 

requirements and as soon as administratively practicable following receipt by
the Administrator of such instructions.

(a)           Reemployment Prior to One-Year Break in Service. If any
Participant has terminated employment, and is reemployed by the Employer before
a Break in Service, he shall continue to participate in the Plan in the same
manner as if such termination had not occurred.

(b)           Reemployment After One-Year Break in Service. Service shall not
include, with respect to any Employee who is not vested in his Account under
Plan article VI, service prior to a Break in Service if the aggregate number of
consecutive Breaks in Service of such Employee equals or exceeds five (exclusive
of any Years of Service excluded under this exception).

(1)           Prior Service Disregarded. If all of a Participant’s Years of
Service are disregarded pursuant to this subsection (b), such Participant will
be treated as a new Employee for purposes of this Article, and will become a
Participant in accordance with Plan section 2.01.

(2)           Prior Service Not Disregarded. If a Participant’s Years of Service
may not be disregarded pursuant to this subsection (b), such Participant shall
continue to participate in the Plan, or, if terminated, shall participate
immediately upon reemployment.

(c)           Military Leave. A Participant who is reemployed after an absence
from employment due to Military Leave which is less than five years in the
aggregate and whose reemployment satisfies the conditions required under USERRA
shall be treated as not having incurred a Break in Service as a result of a
period or periods of Military Leave.

2.04.

Transferred Participants

(a)           Loss of Employee Status. A Participant who (i) remains in the
employ of an Employer but ceases to be an Eligible Employee or (ii) transfers to
another Employer or to an Affiliated Employer which does not participate in the
Plan, shall not be deemed to have “terminated employment” for purposes of this
Plan until he is no longer employed by an Employer or any Affiliated Employer.

(b)           Employee Status. Notwithstanding Plan section 2.01, an individual
who is originally employed by an Employer or an Affiliated Employer other than
as an Employee or by non-participating Affiliated Employer shall be eligible to
become a Participant on the date he is employed as an Employee; provided,
however, prior service of individuals excluded under Plan subsections
1.23(b)(ii), (iii) and (iv) shall not be recognized for this purpose. Upon
becoming a Participant such an individual may commence making Participant
Contributions as soon as administratively practicable following his enrollment
in accordance with Plan section 2.02.

 

21

 


--------------------------------------------------------------------------------



 

 

2.05.

Termination of Participation

A Participant’s participation shall terminate, subject to Plan section 2.04(a),
on the date he terminates employment with the Employer and all Affiliated
Employers unless the Participant is entitled to benefits under the Plan, in
which event his participation shall continue for purposes of the investment,
earnings allocation and distribution provisions until his benefits are fully
distributed.

 

 

22

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

CONTRIBUTIONS

3.01.

Pre-Tax Contributions

(a)           In General. A Participant may elect, in a manner prescribed by the
Administrator, to reduce his Compensation payable while an Employee by not less
than 1% and not more than 45%, in multiples of 1%, and have that amount
contributed to the Plan by the Employer as 401(k) Contributions in a manner to
be determined by the Administrator. However, if the sum of the percentages of
401(k) Contributions and After-Tax Contributions elected by the Participant
would exceed 50%, then the affected Participant must first reduce the
Participant’s Contributions under Plan section 3.02 and then under this Plan
section 3.01, so that such sum equals 50%. 401(k) Contributions shall be
promptly paid to the Trustee and in no event later than the deadline set forth
in Department of Labor Regulation 2510.3-102. 401(k) Contributions shall be made
only after the Participant performs the services with respect to which the
401(k) Contributions are to be made (or after the date the Participant otherwise
would have received in cash the Compensation being deferred as a 401(k)
Contribution, if earlier), unless otherwise provided in the applicable
regulations. 401(k) Contributions shall be limited as provided in Plan sections
3.08 and 3.09 and subsection (b) below.

(b)           Limitations. In no event shall the Participant’s reduction in
Compensation and the corresponding 401(k) Contributions made on his or her
behalf by the Employer and the Affiliated Employers in any calendar year cause
an Excess Deferral.

(1)           The 401(k) Contributions of a Participant who is not eligible to
make Catch-Up Contributions, as defined in subsection (e) hereof, and whose
401(k) Contributions in a taxable year equal or exceed the applicable dollar
limitation set forth in Code section 402(g)(1)(B), shall be converted to
After-Tax Contributions. The 401(k) Contributions of a Participant who is
eligible to make Catch-Up Contributions, as described in Plan section 3.01(e),
and whose 401(k) Contributions in a taxable year exceed the Code section
402(g)(1)(B) limit, shall be treated as Catch-Up Contributions for the taxable
year and thereafter may be recharacterized as After-Tax Contributions.

(2)           Each Participant affected by this subsection (b) shall be afforded
a special opportunity to change or suspend the rate at which he makes
Participant or Catch-Up Contributions. Any such change or suspension shall not
count as a change or suspension for purposes of Plan section 3.07. As of the
first pay period of the following calendar year, the Participant’s election of
401(k) Contributions shall again become effective in accordance with his
election as in effect before application of this subsection (b). The
Administrator shall establish such rules as it deems advisable to implement this
subsection (b).

(c)           Excess Deferrals. If a Participant makes 401(k) Contributions
under another Defined Contribution Plan for any calendar year and those
contributions when added to his 401(k) Contributions under this Plan cause an
Excess Deferral for that calendar year, the Participant may allocate all or a
portion of such Excess Deferral to this Plan. In that event, the

 

23

 


--------------------------------------------------------------------------------



 

Excess Deferrals, with Earnings thereon, as allocated shall be returned to the
Participant no later than the April 15 following the end of the calendar year in
which the Excess Deferrals were made. However, the Plan shall not be required to
return Excess Deferrals unless the Participant notifies the Administrator, in
writing, by March 1 of that following calendar year of the amount of the Excess
Deferrals allocated to this Plan.

The amount of any Excess Deferrals to be returned under this subsection (c) for
any calendar year shall be reduced by any Excess Contributions previously
returned to the Participant under Plan section 3.08(b) for the Plan Year
beginning in that calendar year. In the event any 401(k) Contributions returned
under this subsection (c) were matched under Plan section 3.03, the
corresponding Employer Matching Contributions, with Earnings thereon, shall be
returned to the Participant.

(d)           Catch-Up Contributions. Any Employee who is eligible to make
401(k) Contributionsunder the Plan and who will have attained age 50 by the end
of the applicable tax year shall be eligible to make Catch-Up Contributions in
accordance with, and subject to the limitations of, Code section 414(v) and the
regulations thereunder. Such Catch-Up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Code sections 402(g) and 415. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code sections 401(a)(4), 401(a)(30), 401(k)(3), 401(k)(11), 402(h), 403(b),
408(a), 408(b), 408(k), 408(p), 410(b), 416, or 457(b)(2), as applicable, as a
result of such contributions. Catch-Up Contributions under this subsection (d)
shall not be eligible for and will not receive Employer Matching Contributions.
Only otherwise eligible Participants who have (i) made the maximum 401(k)
Contributions under Plan section 3.01(a); (ii) made 401(k) Contributions equal
to the Code section 402(g) applicable dollar limit; or (iii) had 401(k)
Contributions limited by the Actual Deferral Percentage Test in Plan section
3.08 for such Plan Year, shall be eligible to make Catch-Up Contributions for
such Plan Year. As of the last day of the Plan Year or other applicable times as
determined by the Administrator, the Administrator may recharacterize Catch-Up
Contributions as 401(k) Contributions or vice versa, to the extent necessary to
satisfy the requirements of Code section 414(v). Necessary recharacterizations
shall occur prior to performing discrimination testing required under Plan
section 3.08. Note, if a 401(k) Contribution is recharacterized as a Catch-up
Contribution, any Employer Matching Contribution on the recharacterized 401(k)
Contribution shall be forfeited. Similarly, any Catch-up Contributions that are
recharacterized as 401(k) Contributions shall be entitled to an Employer
Matching Contribution to the extent provided under the Plan.

3.02.

After-Tax Contributions

Each Participant may also elect, in a manner prescribed by the Administrator, to
make After-Tax Contributions of up to 10% of his Compensation while an Employee.
However, if the sum of the percentages of 401(k) Contributions and After-Tax
Contributions elected by the Participant would exceed 50%, then the affected
Participant must first reduce the Participant’s Contributions under this Plan
section 3.02 and then under Plan section 3.01, so that such sum equals 50%.
After-Tax Contributions shall be made through payroll deductions in a manner to
be determined by the Administrator and shall be promptly paid to the Trustee and
in no event

 

24

 


--------------------------------------------------------------------------------



 

later than the 15th business day of the month following the month in which the
Participant would have received such amounts in cash. After-Tax Contributions
are not eligible for and do not receive Employer Matching Contributions.

3.03.

Employer Matching Contributions

(a)           Employer Discretion. Employer Matching Contributions for a payroll
period or Plan Year shall be at the discretion of the Board of Directors or its
delegate.

(b)           Allocation. Employer Matching Contributions, if any, shall be a
percentage declared by the Board of Directors or its delegate. Employer Matching
Contributions shall be made, at the discretion of the Board of Directors, either
in (i) full and/or fractional shares of HomeBanc Corp. Stock, (ii) cash to be
invested in full and/or fractional shares of HomeBanc Corp. Stock, or (iii) cash
to be allocated to an Investment Fund (other than the HomeBanc Corp. Stock Fund)
and invested as directed by the Participant in accordance with Section 4.02(a).
Employer Matching Contributions shall be allocated to a Participant’s Match
Account. Employer Matching Contributions shall be made only with respect to
401(k) Contributions up to 6% of a Participant’s Compensation (the “Matching
Percentage”). Employer Matching Contributions shall be allocated for the
relevant payroll period or Plan Year and shall be paid to the Trustee as soon as
practicable. Notwithstanding the preceding sentence, Employer Matching
Contributions shall be made only after (i) the Participant performs the services
with respect to which the related 401(k) Contributions are made (or the date the
Participant otherwise would have received in cash the Compensation being
deferred as a 401(k) Contribution, if earlier) and (ii) the Participant has made
the deferral election with respect to such 401(k) Contributions, unless
otherwise provided in the applicable regulations. To the extent Employer
Matching Contributions are made for a relevant payroll period that is shorter
than the Plan Year, and the Employer Matching Contribution is limited based on
the Participant’s Compensation for the relevant payroll period, Employer
Matching Contributions shall be “trued up” after the close of the Plan Year to
make up any difference between the Employer Matching Contributions already made
and the Employer Matching Contributions the Participant otherwise is entitled to
receive with respect to his 401(k) Contributions compared to the Participant’s
Compensation for the Plan Year.

3.04.

Profit Sharing Contributions

(a)           Employer Discretion. Profit Sharing Contributions for any Plan
Year shall be at the discretion of the Board of Directors or its delegate.

(b)           Allocation. Profit Sharing Contributions, if any, shall be
allocated at least annually but more frequently as determined by the Board of
Directors or its delegate to the Profit Sharing Accounts of eligible
Participants. In order to receive an allocation, a Participant must be an
Employee on the applicable allocation date and have completed 300 Hours of
Service for the relevant Plan Year, unless the Participant previously has
terminated employment during such Plan Year as result of death, retirement or
disability. Employer Profit Sharing contributions, if any, shall be allocated to
each eligible Participant in an amount equal to the specified percentage of the
eligible Participant’s Compensation (as of a date selected by the Plan
Administrator preceding the allocation date) but subject to the above limit.
Profit Sharing Contributions shall

 

25

 


--------------------------------------------------------------------------------



 

be made either in (i) full and/or fractional shares of HomeBanc Corp. Stock,
(ii) cash to be invested in full and/or fractional shares of HomeBanc Corp.
Stock, or (iii) cash to be allocated to an Investment Fund (other than the
HomeBanc Corp. Stock Fund) and invested as directed by the Participant in
accordance with Section 4.02(a).

3.05.

Rollover Contributions and Transfers

(a)           Rollover Contributions. Without regard to any limitations on
contributions set forth in Plan section 3.09 or limitations on Participant
Contributions set forth in Plan section 3.02, the Plan may receive from an
Employee, in cash or in such other property as may be acceptable to the
Administrator and the Trustee, any amount previously received by him from a
conduit IRA, a qualified Code section 401(k) Plan or a Code section 403(b) plan,
provided that such amount is eligible for rollover treatment to a qualified
trust in accordance with Code section 402(a)(5) and the Employee provides
evidence satisfactory to the Administrator that such amount qualifies for
rollover treatment. The Rollover Contribution must be paid to the Trustee on or
before the 60th day after the day it was received by the Participant.

(b)           Direct Transfers. The Plan may accept trustee to trustee transfers
from other Defined Contribution Plans maintained by an Employer or an Affiliated
Employer. All amounts shall be invested in accordance with the Participant’s
investment election as though such amounts were contributions described in Plan
section 4.02(b). Once allocated, amounts transferred shall be subject to all
rules regarding the Accounts and Investment Funds in which such amounts have
been placed.

3.06.

USERRA Contributions

(a)           Restoration Contributions. An Employee who is reemployed by an
Employer after a period of Military Leave and whose reemployment satisfies the
provisions of USERRA shall be entitled to make 401(k) Restoration Contributions,
After-Tax Restoration Contributions, and Catch-Up Restoration Contributions to
the Plan during the Account Restoration Period as set forth below. Further, such
Employee shall be entitled to Profit-Sharing Contributions and/or Employer
Matching Contributions by his or her Employer equal to the amount the Employer
would have contributed on behalf of the Employee had the Employee not incurred
Military Leave and had the Employee’s 401(k) Restoration Contributions actually
been made during the period of Military Leave to which such Employer Matching
Contributions relate. Earnings and forfeitures shall not be considered in
determining the Employer’s obligation under this Plan section.

(b)           401(k) Restoration Contributions. 401(k) Restoration Contributions
are contributions made to the Plan by an Employer, at the election of an
Employee in lieu of Compensation and pursuant to a salary reduction election or
other mechanism. An Employee’s 401(k) Restoration Contributions shall not exceed
the amount of Compensation that the Employee could have deferred under the Plan
during his Military Leave had the Employee remained employed by the Employer
during the Military Leave. A Participant who makes contributions under
subsection (f) below may not defer against that same income under this
subsection (b). 401(k) Restoration Contributions may be in addition to any other
contributions,

 

26

 


--------------------------------------------------------------------------------



 

including 401(k) Contributions, that the Employee may make to the Plan upon his
return from Military Leave.

(c)           After-Tax Restoration Contributions. An Employee may make
After-Tax Restoration Contributions to the Plan totaling an amount not greater
than the After-Tax Contributions the Employee could have made to the Plan had
the Employee not incurred a period of Military Leave. After-Tax Restoration
Contributions may be in addition to any other contributions, including After-Tax
Contributions, that the Employee may make to the Plan upon his return from
Military Leave.

(d)           Catch-Up Restoration Contributions. An Employee may make Catch-Up
Restoration Contributions to the Plan totaling an amount not greater than the
Catch-Up Contributions the Employee could have made to the Plan had the Employee
not incurred a period of Military Leave. Catch-Up Restoration Contributions may
be in addition to any other contributions, including Catch-Up Contributions,
that the Employee may make to the Plan upon his return from Military Leave.

(e)           Account Restoration. Notwithstanding any provision of the Plan to
the contrary, and in addition to any other contributions to the Plan, an
Employee may cause 401(k) Restoration Contributions, After-Tax Restoration
Contributions, and Catch-Up Restoration Contributions to be made on his behalf
only during the Account Restoration Period.

(f)            Account Restoration Period. The duration of a Participant’s
Account Restoration Period shall equal the lesser of (i) the product of three
and the duration of the Military Leave and (ii) five years. The Account
Restoration Period commences on the date the Participant becomes reemployed by
an Employer as an Employee following Military Leave.

(g)           Other Contributions. Notwithstanding the above, an Employer that
continues part or all of a Participant’s Compensation during part or all of a
period of Military Leave may allow such Participant to continue to make 401(k)
or Catch-Up Contributions under Plan section 3.01 or After-Tax Contributions
under Plan section 3.02. Such 401(k) Contributions may be matched by the
Employer in accordance with Plan section 3.03. An Employer’s decision to
continue part or all of a Participant’s Compensation shall be nondiscriminatory
and shall apply to all Participants similarly situated.

3.07.

Change or Suspension of Contributions

(a)           Automatic Changes. The percentages of Compensation designated by a
Participant under Plan sections 3.01 and 3.02 shall automatically apply to
increases and decreases in his Compensation.

(b)           Participant-Initiated Changes. Subject to the provisions of Plan
sections 3.01 and 3.02, a Participant may elect to change, suspend or reinstate
the percentage of his authorized payroll deduction and/or Compensation reduction
at least once during each Plan Year, by giving prior notice of such change in a
manner approved by the Administrator. The revised election

 

27

 


--------------------------------------------------------------------------------



 

shall become effective as soon as administratively practicable and shall be
effective only with respect to contributions made thereafter.

3.08.

Nondiscrimination Limitations

(a)           Limitation Based on Actual Deferral Percentage Based on Prior Year
Testing: The Actual Deferral Percentage for a Plan Year for Participants who are
Highly Compensated Employees and the prior Plan Year’s Actual Deferral
Percentage for Participants who were Non-Highly Compensated Employees for the
prior Plan Year may not exceed the greater of (1) or (2) where:

(1)           is the Actual Deferral Percentage for a Plan Year for Participants
who are Highly Compensated Employees for the Plan Year shall not exceed the
prior Plan Year’s Actual Deferral Percentage for Participants who were
Non-Highly Compensated Employees for the prior Plan Year multiplied by 1.25; or

(2)           is the Actual Deferral Percentage for a Plan Year for Participants
who are Highly Compensated Employees for the Plan Year shall not exceed the
prior Plan Year’s Actual Deferral Percentage for Participants who were
Non-Highly Compensated Employees for the prior Plan Year multiplied by 2.0,
provided that the Actual Deferral Percentage for Participants who are Highly
Compensated Employees does not exceed the Actual Deferral Percentage for
Participants who were Non-Highly Compensated Employees in the prior Plan Year by
more than 2 percentage points.

If more than ten percent of the Employer’s Non-Highly Compensated Employees are
involved in a plan coverage change as defined in Section 1.401(k)-2(c)(4) of the
regulations, then any adjustments to the Non-Highly Compensated Employee’s
Actual Deferral Percentage for the prior Plan Year will be made in accordance
with such regulations. This election to use prior year testing can only be
changed if the Plan meets the requirements for changing to current year testing
set forth in Notice 98-1 (or superseding guidance).

(b)           Avoiding or Correcting Excess Contributions: The Administrator may
implement rules limiting the 401(k) Contributions which may be made on behalf of
some or all Highly Compensated Employees so that the limitations of subsection
(a) are satisfied. If the Administrator determines that the limitations under
subsection (a) have been exceeded in any Plan Year, the following provisions
shall apply:

(1)           The amount of 401(k) Contributions made on behalf of some or all
Highly Compensated Employees shall be reduced as follows:

(A)          The 401(k) Contributions of the Highly Compensated Employee with
the highest dollar amount of 401(k) Contributions shall be reduced by the amount
required to cause that Highly Compensated Employee’s 401(k) Contributions to
equal the dollar amount of the 401(k) Contributions of the Highly Compensated
Employee with the next highest dollar amount of 401(k) Contributions. This
amount is then distributed to the Highly Compensated

 

28

 


--------------------------------------------------------------------------------



 

Employee with the highest dollar amount. If a lesser reduction, when added to
the total dollar amount already distributed under this step, would equal the
total Excess Contributions, the lesser reduction amount is applied.

(B)          This process in step (A) shall be repeated until the total Excess
Contributions have been distributed.

(2)           401(k) Contributions subject to reduction under this subsection
(b) (“Excess Contributions”), together with Earnings, shall be paid to the
Participant before the close of the Plan Year following the Plan Year in which
the Excess Contributions were made, and to the extent practicable within 2½
months of the close of the Plan Year in which the Excess Contributions were
made. However, any Excess Contributions to be returned under this subsection (b)
for any Plan Year shall be reduced by any Excess Deferrals previously returned
to the Participant under Plan section 3.01(c) for the calendar year ending
within that Plan Year. In the event any Excess Contributions returned under this
subsection (b) were matched by Employer contributions, such corresponding
Employer Matching Contributions, with Earnings thereon, shall be distributed to
the Participant.

If these distributions are made, the Plan is treated as meeting the
nondiscrimination test of Code section 401(k)(3) regardless of whether the
Actual Deferral Percentage test, if recalculated after distributions, would
satisfy Code section 401(k)(3).

If, and only if, the Administrator adopts appropriate rules to implement
recharacterization of 401(k) Contributions, the Participant may elect, in lieu
of a return of the Excess Contributions, to recharacterize the Excess
Contributions to the Plan as After-Tax contributions for the Plan Year in which
the Excess Contributions were made. Notwithstanding the previous sentence, if
such Participant is eligible to make Catch-Up Contributions under Plan section
3.01(d) and Code section 414(v), any Excess Contribution shall be
recharacterized as a Catch-Up Contribution for the Plan Year in which the Excess
Contribution was made. Recharacterized Excess Contributions shall be subject to
the provisions of the Plan as though the Excess Contributions were Catch-Up
Contributions or After-Tax Contributions, as appropriate, except that such
contributions shall be considered Participant Contributions made in the Plan
Year to which the Excess Contributions relate for purposes of subsection (c)
below. The Participant’s election to recharacterize Excess Contributions shall
be made within 2½ months of the close of the Plan Year in which the Excess
Contributions were made or within such shorter period as the Administrator may
prescribe. In the absence of a timely election by the Participant, the
Administrator shall return his Excess Contributions.

(c)           Limitation Based on Contribution Percentage for Prior Year
Testing: The Contribution Percentage for a Plan Year for Participants who are
Highly Compensated Employees and the prior Plan Year’s Contribution Percentage
for Participants who were Non-Highly Compensated Employees for the prior Plan
Year may not exceed the greater of (1) or (2) where:

 

29

 


--------------------------------------------------------------------------------



 

 

(1)           is the Contribution Percentage for a Plan Year for Participants
who are Highly Compensated Employees for the Plan Year shall not exceed the
prior Plan Year’s Contribution Percentage for Participants who were Non-Highly
Compensated Employees for the prior Plan Year multiplied by 1.25; or

(2)           is the Contribution Percentage for a Plan Year for Participants
who are Highly Compensated Employees for the Plan Year shall not exceed the
prior Plan Year’s Contribution Percentage for Participants who were Non-Highly
Compensated Employees for the prior Plan Year multiplied by 2.0, provided that
the Contribution Percentage for Participants who are Highly Compensated
Employees does not exceed the Contribution Percentage for Participants who were
Non-Highly Compensated Employees in the prior Plan Year by more than 2
percentage points.

If more than ten percent of the Employer’s Non-Highly Compensated Employees are
involved in a plan coverage change as defined in Section 1.401(m)-2(c)(4) of the
regulations, then any adjustments to the Non-Highly Compensated Employee’s
Contribution Percentage for the prior Plan Year will be made in accordance with
such regulations. This election to use prior year testing can only be changed if
the Plan meets the requirements for changing to current year testing set forth
in Notice 98-1 (or superseding guidance). The ESOP and non-ESOP components of
the Plan shall be treated as a single plan for testing purposes.

(d)           Avoiding or Correcting Excess Aggregate Contributions: If the
Administrator determines that the limitations under subsection (c) have been
exceeded in any Plan Year, the following provisions shall apply:

(1)           The amount of After-Tax Contributions and Employer Matching
Contributions made by or on behalf of some or all Highly Compensated Employees
in the Plan Year shall be reduced as follows:

(A)          The After-Tax Contributions and Employer Matching Contributions of
the Highly Compensated Employee with the highest total dollar amount of such
contributions shall be reduced by the amount required to cause that Highly
Compensated Employee’s After-Tax Contributions and Employer Matching
Contributions to equal the dollar amount of such contributions of the Highly
Compensated Employee with the next highest total dollar amount of such
contributions. This amount is then distributed to the Highly Compensated
Employee with the highest dollar amount. If a lesser reduction, when added to
the total dollar amount already distributed under this step, would equal the
total Excess Aggregate Contributions, the lesser reduction amount is applied.

(B)          This process in step (A) shall be repeated until the total Excess
Aggregate Contributions have been distributed.

(2)           Any After-Tax Contributions and Employer Matching Contributions
subject to reduction under this subsection (d) (“Excess Aggregate
Contributions”), together with Earnings, shall be reduced and allocated in the
following order:

 

30

 


--------------------------------------------------------------------------------



 

 

(A)          So much of the After-Tax Contributions and corresponding Employer
Matching Contributions as shall be necessary to equal the balance of the Excess
Aggregate Contributions, together with the Earnings attributable to those
contributions, shall be paid to the Participant.

(3)           Any repayment of Excess Aggregate Contributions shall be made
before the close of the Plan Year following the Plan Year for which those
contributions were made, and to the extent practicable shall be made within 2½
months of the close of the Plan Year in which the contributions were made.

If these distributions are made, the Plan is treated as meeting the
nondiscrimination test of Code section 401(m)(2) regardless of whether the
Contribution Percentage test, if recalculated after distributions, would satisfy
Code section 401(m)(2). If recharacterization of 401(k) Contributions as
After-Tax Contributions is allowed, the Actual Deferral Percentage test of Plan
section 3.08(a) and the Contribution Percentage test of Plan section 3.08(c)
must be done using the same testing method (e.g., both tests must be completed
using the prior year testing method or both tests must be completed using the
current year testing method. See Treasury Regulation sections
1.401(k)-2(a)(2)(ii) and 1.401(m)-2(a)(2)(ii).)

(e)           Participation of Highly Compensated Employees in Multiple Plans:
If any Highly Compensated Employee is a Participant of another Defined
Contribution Plan of an Employer or an Affiliated Employer under which 401(k)
contributions or employer matching contributions are made on behalf of the
Highly Compensated Employee or under which the Highly Compensated Employee makes
Participant contributions, the Administrator shall implement rules, which shall
be uniformly applicable to all employees similarly situated, to take into
account all such contributions under all such plans in applying the limitations
of this Plan section to the extent provided in applicable regulations.

(f)            Qualified Nonelective Contributions: (i) The Board of Directors
may authorize that “qualified nonelective contributions,” as defined in Code
section 401(m)(4)(C), shall be made for a Plan Year, subject to applicable
regulations. Such contributions shall be allocated in such amounts as the
Administrator shall determine, to Non-Highly Compensated Employees in accordance
with the applicable regulations. Qualified nonelective contributions shall be
100% nonforfeitable when made and shall not be available for withdrawal under
Article VII. The Administrator shall establish such separate accounts as may be
necessary to implement this subsection. If the Administrator determines that it
is advisable in order to prevent a violation of subsections (a) or (c) above, it
may include

(1)           some or all of the qualified nonelective contributions made for
the Plan Year for purposes of the tests described in subsection (a) above and

(2)           some or all of such qualified nonelective contributions and some
or all of the 401(k) Contributions made for the Plan Year for purposes of the
tests described in subsection (c) above; provided the requirements of the
applicable regulations are met.

 

31

 


--------------------------------------------------------------------------------



 

 

3.09.

Maximum Annual Additions

(a)           In General. The Annual Addition to a Participant’s Accounts for
any Limitation Year, when added to the Participant’s Annual Addition for that
Plan Year under any other Defined Contribution Plan of an Employer or an
Affiliated Employer, shall not exceed an amount which is equal to the lesser of
(i) 100% of his aggregate Statutory Compensation for that Plan Year or
(ii) $45,000 (as adjusted by the Secretary of the Treasury for increases in the
cost of living).

 

(b)

Correction of Excess Annual Additions.

(1)           The provisions of this Plan section 3.09(b) shall not apply for
plan years beginning or on after January 1, 2008.

(2)           If for any Limitation Year, the amount to be allocated to a
Participant’s Account exceeds the limitation described in subsection 3.09(a)
(and for this purpose Employer Matching Contributions and Profit Sharing
Contributions shall be deemed to be allocated after After-Tax Contributions and
401(k) Contributions), the excess will be disposed of as follows. First, if the
Participant’s Annual Additions exceed the limitation described in subsection
3.09(a) as a result of (i) a reasonable error in estimating the Participant’s
Compensation, (ii) a reasonable error in estimating the amount of After-Tax
Contributions and 401(k) Contributions that the Participant could make under
Code section 415 or (iii) other facts and circumstances that the Internal
Revenue Service finds justifiable, the Fiduciary Committee may direct the
Trustee to return to the Participant his After-Tax Contributions followed by his
401(k) Contributions for such Plan Year to the extent necessary to reduce the
excess amount. Such returned After-Tax Contributions and 401(k) Contributions
shall be ignored in performing the discrimination tests of section 3.08 of the
Plan. Second, any excess annual additions (beginning with Employer Matching
Contributions followed by Profit Sharing Contributions) still remaining after
the return of After-Tax Contributions and 401(k) Contributions shall be
reallocated as determined by the Fiduciary Committee among the Participants
whose accounts have not exceeded the limit in the same proportion that the
Compensation of each such Participant bears to the Compensation of all such
Participants. If such reallocation would result in an addition to another
Participant’s Account which exceeds the permitted limit, that excess shall
likewise be reallocated among the Participants whose Accounts do not exceed the
limit. However, if the allocation or reallocation of the excess amounts pursuant
to these provisions causes the limitations of Code section 415 to be exceeded
with respect to each Participant for the limitation year, then any such excess
shall be held unallocated in a suspense account. If the suspense account is in
existence at any time during a Limitation Year, other than the Limitation Year
described in the preceding sentence, all amounts in the suspense account shall
be allocated and reallocated to Participants’ Accounts (subject to the
limitations of Code section 415) before any Contributions which would constitute
annual additions may be made to the Plan for that limitation year.

 

32

 


--------------------------------------------------------------------------------



 

 

3.10.

Return of Contributions

(a)           Disallowance of Deductions. If all or part of an Employer’s
deductions under Code section 404 for contributions to the Plan are disallowed
by the Internal Revenue Service, the portion of the contributions to which that
disallowance applies shall be returned to the Employer without interest but
reduced by any investment loss attributable to those contributions. The return
shall be made within one year after the disallowance of deduction.

(b)           Mistake of Fact. An Employer may recover without interest the
amount of its contributions to the Plan made on account of a mistake of fact,
reduced by any investment loss attributable to those contributions, if recovery
is made within one year after the date of those contributions.

(c)           401(k) Contributions. In the event that 401(k) Contributions made
under Plan section 3.01(a) are returned to the Employer in accordance with the
provisions of this Plan section 3.10 the elections to reduce Compensation which
were made by Participants on whose behalf those contributions were made shall be
void retroactively to the beginning of the period for which those contributions
were made. The 401(k) Contributions so returned shall be distributed in cash to
those Participants for whom those contributions were made.

3.11.

Contributions Not Contingent Upon Profits

The Employer shall make all contributions to the Plan without regard to the
existence or the amount of current and accumulated earnings and profits.
Notwithstanding the foregoing, however, this Plan is designed to qualify as a
“profit-sharing plan” for all purposes of the Code.

3.12.

Limitation Based on Deductibility

In no event shall an Employer’s contributions under this Article III for any
Plan Year exceed the amounts deductible under Code section 404.

3.13.

Form of Contributions

(a)           Employer contributions under Plan sections 3.03 and 3.04 shall be
paid to the Trustee at such times as the Employer may determine; provided,
however, that all such contributions must be paid to the Trustee no later than
the time prescribed by law, including permitted extensions of time, for the
filing of the Employer’s federal income tax return for the fiscal year with
respect to which such contributions are made. Employer contributions may be paid
to the Trustee in cash, in shares of HomeBanc Corp. Stock acquired on the open
market (but not Treasury shares or authorized but unissued shares), or other
property, as determined by HomeBanc Corp. in its sole discretion. All Employer
contributions referencing a certain percentage of pay or contributions shall
also mean a number of shares of HomeBanc Corp. Stock of an equivalent value. If
and to the extent that Employer contributions are made in shares of HomeBanc
Corp. Stock, the value of such shares shall be determined as in subsection (b)
below.

 

33

 


--------------------------------------------------------------------------------



 

 

(b)           The value of HomeBanc Corp. Stock on the date of contribution
shall be the closing price on such date of the HomeBanc Corp. Stock prevailing
on the New York Stock Exchange.

 

34

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

INVESTMENTS

4.01.

Investment Funds

(a)           Accounts. Except as otherwise specially provided, Participant
Accounts shall be invested in the HomeBanc Corp. Stock Fund, or one or more of
the Investment Funds selected from time to time by the Fiduciary Committee.

 

(b)           Cash Levels. With respect to the HomeBanc Corp. Stock Fund, the
Trustee shall keep only such amounts of cash as it, in its sole discretion,
deems necessary or advisable to perform liquidity functions with respect to the
Funds, all within the limitations specified in the trust or custody agreement.

 

(c)           Earnings. Except as otherwise specifically provided, dividends,
interest, and other distributions received on the assets held by the Trustee for
each of the Funds shall be reinvested in the respective Fund.

(d)           Changes. The Fiduciary Committee may add, drop or change
Investment Funds for which it is responsible without amending the Plan.

4.02.

Investment of Participants’ Accounts

(a)           401(k) and After-Tax Accounts. A Participant shall make investment
elections covering his 401(k) and After-Tax Accounts in accordance with one of
the following options:

 

(1)

100% in any one Investment Fund; or

 

 

(2)

in more than one of such Investment Funds allocated in multiples of 1%.

Investment Funds for purposes of this Plan subsection 4.02(a) shall not include
the HomeBanc Corp. Stock Fund.

 

In the event a Participant does not make an investment election, or fails to do
so in a timely manner, his 401(k) and After-Tax Accounts shall be invested in an
Investment Fund designated by the Fiduciary Committee.

(b)           Rollover Account. A Participant shall make a separate investment
election with respect to his Rollover Account in accordance with one of the
following options:

 

(1)

100% in any one Investment Fund; or

 

 

(2)

in more than one of such Investment Funds allocated in multiples of 1%.

Investment Funds for purposes of this Plan subsection 4.02(b) shall not include
the HomeBanc Corp. Stock Fund.

 

 

35

 


--------------------------------------------------------------------------------



 

 

In the event a Participant does not make an investment election, or fails to do
so in a timely manner, his rollover contribution shall be invested in the same
manner as the Participant’s 401(k) and After-Tax Accounts pursuant to Plan
section 4.02(a).

 

(c)

Employer Match Account and Profit Sharing Account.

(1)           Except as otherwise provided in Plan section 4.02(c)(4), Employer
Matching Contributions and Profit Sharing Contributions shall be invested
initially in the HomeBanc Corp. Stock Fund, subject to Plan Section 4.05(b)(1).

(2)           Cash dividends received on HomeBanc Corp. Stock allocated to a
Participant’s Match Account or Profit Sharing Account will be invested initially
in the HomeBanc Corp. Stock Fund.

(3)           A Participant may make a separate election with respect to his
Match Account or Profit Sharing Account in accordance with one of the following
options:

 

(A)

100% in any one Investment Fund; or

 

(B)

in more than one of such Investment Funds allocated in multiples of 1%.

(4)           If determined by the Company, the Employer Matching Contribution
and/or Profit Sharing Contribution shall be made in cash. In such event, such
Employer Matching Contribution and/or Profit Sharing Contribution (as the case
may be) shall be invested in an Investment Fund rather than invested in the
HomeBanc Corp. Stock Fund (as provided in Plan Section 4.02(c)(1)) and shall be
invested as directed by the Participant in accordance with Section 4.02(a).

Investment Funds for purposes of this Plan subsection 4.02(c) shall include the
HomeBanc Corp. Stock Fund (unless indicated otherwise).

 

(d)           Administrative Rules. In the event the Fiduciary Committee adds,
drops or changes an Investment Fund pursuant to Plan section 4.01(d), the
Fiduciary Committee shall establish, consistent with this Plan section 4.02,
reasonable rules with respect to the Plan’s then available Investment Funds.

4.03.

Responsibility for Investments

Each Participant is solely responsible for the selection of his or her
investment options. The Trustee, the Administrator, the Fiduciary Committee, the
Employer, and the officers, supervisors and other employees of the Employer are
not empowered to advise a Participant as to the manner in which his or her
Accounts shall be invested. The fact that an Investment Fund is available to
Participants for investment under the Plan shall not be construed as a
recommendation for investment in that Investment Fund.

 

36

 


--------------------------------------------------------------------------------



 

 

4.04.

Change of Election

A Participant may change his election under Plan section 4.02 as desired. To
change his election, a Participant must give notice in a manner prescribed by
the Administrator. Any change in the Participant’s investment elections under
Plan section 4.02 shall be applied uniformly among the Participant’s 401(k),
After-Tax, Rollover Accounts and to the extent applicable, the Participant’s
Match Account and Profit Sharing Account. The changed election shall become
effective as soon as administratively feasible and shall be effective only with
respect to subsequent contributions. Amounts held in the Participant’s 401(k),
After-Tax and Rollover Accounts may not be invested in the HomeBanc Corp. Stock
Fund.

4.05.

Reallocation of Accounts Among the Funds

(a)           In General. A Participant may elect to reallocate his 401(k)
Account, After-Tax Account and Rollover Account, as though such Accounts
constituted a single Account, among one or more Investment Funds other than the
HomeBanc Corp. Stock Fund in multiples of 1%. Any reallocation under this Plan
subsection 4.05(a) shall be applied uniformly among the Participant’s 401(k),
After-Tax and Rollover Accounts.

 

 

(b)

HomeBanc Corp. Stock Fund

 

(1)           Subject to such restrictions as may be imposed under Plan
subsection 4.05(c), a Participant may transfer his Employer Match and Profit
Sharing Accounts invested in the HomeBanc Corp. Stock Fund out of the HomeBanc
Corp. Stock Fund at any time. Amounts moved out of the HomeBanc Corp. Stock Fund
may be reinvested therein. Cash dividends received on HomeBanc Corp. Stock and
paid to the applicable Participant’s Account pursuant to Plan Section 7.04(c)
shall be invested in the HomeBanc Corp. Stock Fund, subject to the Participant’s
right to move his Employer Match and Profit Sharing Accounts invested in the
HomeBanc Corp. Stock Fund and earnings thereon out of the HomeBanc Corp. Stock
Fund at any time.

(c)           Limitations. A Participant may elect to reallocate his Accounts
within Plan limitations. The Administrator may, however, from time to time in
its sole discretion impose restrictions on the number or timing of such
transactions, impose suspension periods or transaction fees deemed appropriate
to eliminate or discourage market timing or other trading practices deemed to
have or which may have an adverse impact on other Plan Participants or otherwise
violate the law or the policies of an investment option available under the
Plan. Reallocations will be processed in accordance with policies and procedures
prescribed by the Administrator and applied in a uniform and nondiscriminatory
manner to all affected Plan Participants.

(d)           Administrative Rules. The Fiduciary Committee shall, consistent
with this Plan section 4.05, establish reasonable rules with respect to the
Plan’s then available Investment Funds for which it is responsible when it adds,
drops or changes an Investment Fund pursuant to Plan section 4.01.

 

37

 


--------------------------------------------------------------------------------



 

 

4.06.

Limitations Imposed by Contracts

Notwithstanding anything in this Article to the contrary, any contributions or
Accounts invested in a stable value or similar fund shall be subject to any and
all terms of the contracts which compose said Fund, including any limitations
placed on the exercise of any rights otherwise granted to a Participant under
any other provision of this Plan with respect to such contributions or Accounts.

 

38

 


--------------------------------------------------------------------------------



 

 

ARTICLE V

VALUATION OF THE ACCOUNTS

5.01.

Valuation

The Trustee shall value the Investment Funds on each business day of the Plan
Year that United States’ financial markets are open. Participant Accounts shall
be allocated the proportionate share of the increase or decrease in the fair
market value of each Fund in which the Participant’s Accounts are invested on
each Valuation Date. Whenever an event requires a determination of the value of
the Participant’s Accounts, the value shall be computed as of the Valuation Date
coincident with or immediately preceding such event, subject to the provisions
of Plan section 5.02.

5.02.

Discretionary Power of the Fiduciary Committee

The Fiduciary Committee reserves the right to change from time to time the
procedures used in valuing the Accounts or crediting (or debiting) the Accounts,
or to change the Valuation Date used to determine the value of a Participant’s
Account, in order to effect a distribution if it believes, after due
deliberation, that such an action is justified in that it results in a more
accurate reflection of the fair market value of assets.

5.03.

Statement of Accounts

No less frequently than once a year, each Participant shall be furnished a
statement setting forth the value of his Accounts.

 

39

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

VESTED PORTION OF ACCOUNTS

6.01.

After-Tax Account

A Participant’s interest in his After-Tax Account is at all times fully vested
and nonforfeitable.

6.02.

Rollover Account

A Participant’s interest in his Rollover Account is at all times fully vested
and nonforfeitable.

6.03.

401(k) Account

A Participant’s interest in his 401(k) Account is at all times fully vested and
nonforfeitable.

6.04.

Employer Match and Profit Sharing Accounts

(a)           Each Participant who dies, becomes Disabled, or reaches Normal
Retirement Age while in the employ of the Employer shall have a fully vested,
nonforfeitable interest in his Employer Matchand Profit Sharing Accounts.

(b)           Each Participant shall have a fully vested, nonforfeitable
interest in any cash dividends received on HomeBanc Corp. Stock that are
initially invested in the HomeBanc Corp. Stock Fund at the election of the
Participant pursuant to Section 7.04(c).

(c)           Otherwise, a Participant shall have a vested, nonforfeitable
interest in his Employer Match and Profit Sharing Accounts based on his Years of
Service as following:

Years of Service

Vested Percentage

Less than 1

0%

1

25%

2

50%

3

75%

4

100%

 

6.05.

Crediting Years of Service for Vesting

(a)           Except as provided in this Plan section and Plan section 6.06, all
of an individual’s Years of Service are counted to determine the vested interest
in a Participant’s Employer Match and Profit Sharing Accounts.

Service with the Employer before the Employer maintained this Plan or a
predecessor plan shall be excluded. Notwithstanding the preceding, Years of
Service with First Horizon

 

40

 


--------------------------------------------------------------------------------



 

National Corporation f/k/a First Tennessee Bank shall be recognized for purposes
of the Plan to the extent such hours would be recognized hereunder if First
Horizon National Corporation f/k/a First Tennessee Bank had been an Affiliated
Employer.

(b)           A Participant’s vested interest in his Employer Match and Profit
Sharing Accounts will be determined based on his Years of Service.

6.06.

Vesting Break in Service Rules

A Participant’s Years of Service for vesting purposes under Plan section 6.04
shall be computed subject to the following limitations and restrictions:

(a)           If an Employee returns to service for an Employer after incurring
a Break in Service but before incurring five consecutive one-year Breaks in
Service, he earns Years of Service for both his service before the Break in
Service and his service after the Break in Service for purposes of determining
his nonforfeitable interest in his pre-break and post-break Accounts.

(b)           If an Employee returns to service with an Employer after incurring
five or more consecutive one-year Breaks in Service, all Years of Service after
such Breaks in Service will be disregarded for the purpose of vesting in his
pre-break Account. For purposes of determining such Participant’s nonforfeitable
interest in his post-break Account, he retains his Years of Service for his
service before the Breaks in Service only if either of the following applies.

(1)           He had a nonforfeitable interest in his Match, Profit Sharing or
401(k) Accounts at the time of his separation from service.

(2)           At the time he returns to service for an Employer, the number of
his consecutive one-year Breaks in Service is less than his Years of Service.

6.07.

Forfeitures

(a)           When a Participant terminates his employment, the provisions of
this Plan section shall apply to any forfeitable portion of his Employer Match
and Profit Sharing Accounts.

(b)           Any forfeitures of Employer Match Contributions and/or Profit
Sharing Contributions shall be first used to reduce administrative expenses
associated with the Plan in the Plan Year following such forfeiture. Any
forfeitures remaining thereafter shall be used to reduce Employer contributions
for the Plan Year following the Plan Year in which the forfeiture occurs.

(c)           The nonvested portion of the Employer Match and Profit Sharing
Accounts of a terminated Participant who receives a distribution from his
Employer Match, profit Sharing and 401(k) Accounts prior to the date on which he
completes five consecutive one-year Breaks in Service shall be forfeited as of
the Valuation Date coincident with or immediately following the date of the
distribution. If the Participant is later reemployed and resumes participation
in the Plan, the value of the nonvested portion of his Employer Match and Profit
Sharing Accounts that was forfeited pursuant to this subsection shall be
reinstated to its value as of the date of forfeiture, without adjustment for any
subsequent gains or losses of the Trust Fund, if the

 

41

 


--------------------------------------------------------------------------------



 

Participant repays in cash in a lump sum the entire amount distributed to him
before the earlier of five years after the Participant’s reemployment date or
the date he incurs five consecutive Breaks in Service following the date of
distribution.

(d)           In the case of a terminated Participant whose vested interest in
his Employer Match, Profit Sharing and 401(k) Accounts is zero, such Participant
shall be deemed to have received a distribution of such vested Account balance
as of the Valuation Date following the Participant’s termination of employment,
and the Participant’s nonvested Account balances shall be forfeited as of such
date. If the Participant is later reemployed and resumes participation in the
Plan before he has incurred five consecutive Breaks in Service, the value of the
nonvested portions of his Employer Match and Profit Sharing Accounts that was
forfeited, if any, pursuant to this subsection shall be reinstated to his
Employer Match and Profit Sharing Accounts at their value as of the date of
forfeiture.

(e)           Amounts reinstated according to this Plan section may be made, as
directed by the Plan Administrator, from forfeitures as provided in Plan section
6.07 or Employer contributions.

6.08.

Amendment of Vesting Schedule

(a)           If the Plan’s vesting schedule is amended, or the Plan is amended
in any way that directly or indirectly affects the computation of a
Participant’s vested percentage in his Account balance or if the Plan is deemed
amended by an automatic change to or from a top-heavy vesting schedule, each
Participant with at least three Years of Service with the Employer shall be
deemed to have elected the vesting schedule most favorable to him.

(b)           No amendment to the Plan shall be effective to the extent that it
has the effect of decreasing a Participant’s vested percentage in his Account
balance. A Plan amendment which has the effect of decreasing a Participant’s
vested percentage in his Account balance or eliminating an optional form of
benefit with respect to contributions attributable to service before the
amendment shall be treated as reducing a Participant’s Account balance.
Furthermore, if the Plan’s vesting schedule is amended, in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or the date it becomes effective, the nonforfeitable percentage
(determined as of such date) of such Employee’s right to his Employer Match and
Profit Sharing Accounts will not be less than his percentage computed under the
Plan without regard to such amendment.

 

42

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

WITHDRAWALS WHILE STILL EMPLOYED

7.01.

In-Service Withdrawals

(a)           After-Tax Account. A Participant may make a withdrawal of all or
part his After-Tax Account. A Participant may withdraw the lesser of (i) the
fair market value of such Account valued as of the Valuation Date coincident
with or next preceding the date of distribution or (ii) the amount of his
After-Tax Contributions to the Plan and exclusive of any prior withdrawals from
such Account. Any amount withdrawn pursuant to this Plan section is charged
against the Participant After-Tax Account as of the date of withdrawal. The
distribution shall be paid in a lump sum as soon as administratively
practicable. Withdrawals under this Plan subsection 7.01(a) shall be limited to
two a year. A Participant may not replace any amount withdrawn under this
subsection.

(b)           Age 59½ Withdrawals. A Participant who has attained age 59½ may
make a full or partial withdrawal of the amount credited to his vested Accounts.
Any distribution pursuant to this subsection shall be valued as of the Valuation
Date coinciding with or next preceding the date of distribution. The
distribution shall be paid in a lump sum as soon as administratively practicable
and shall be made pro rata from his vested Accounts. Withdrawals under this Plan
subsection 7.01(b) shall be limited to two a year.

(c)           Rollover Account. In-service withdrawals from a Participant’s
Rollover Account are not permitted, except as set forth in Section 7.01(b) (when
a Participant attains age 59½) and Section 7.02 (on account of a hardship).

7.02.

Hardship Withdrawal

(a)           Application for Hardship Withdrawal: A Participant may apply for a
hardship withdrawal if he has withdrawn the total amount available for
withdrawal under Plan section 7.01.

(b)           Determination of Hardship. The Participant must file a request in
a manner prescribed by the Administrator in order to receive a withdrawal on
account of hardship and must furnish proof of financial hardship in accordance
with Plan section 7.02(d), and such other supporting documentation as may be
required under rules prescribed by the Administrator. The Administrator, in its
sole discretion and using uniform and nondiscriminatory rules, shall determine
whether a withdrawal is allowable on account of hardship.

(c)           Amount of Hardship Withdrawal: The amount of the withdrawal cannot
exceed the amount reasonably necessary to meet the immediate and heavy financial
need of the Participant. The amount may include any amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution. The maximum amount that may be withdrawn from the
Participant’s 401(k) Account shall be limited to those amounts that can be
withdrawn under applicable law in connection with a hardship and shall exclude
any earnings attributable to 401(k) Contributions or Catch-Up Contributions.

 

43

 


--------------------------------------------------------------------------------



 

 

(d)           Deemed Hardship: A distribution is deemed to be on account of an
immediate and heavy financial need of the Participant if the requirements of
paragraph (d)(1) are met by the Participant certifying to the Administrator, in
such manner as may be prescribed by the Administrator, that the requested
withdrawal is necessary to satisfy the financial need described in paragraph
(d)(2). The Participant shall also furnish such supporting documentation as may
be required under rules prescribed by the Administrator. Unless the
Administrator has actual knowledge to the contrary, the Administrator may rely
upon the Participant’s representation that the requested withdrawal is necessary
to meet the Participant’s financial need.

 

(1)

Certification. The Participant must certify that:

(A)          the Participant has obtained all other currently available
distributions (including dividends payable on the ESOP portion of a
Participant’s Accounts but not hardship distributions), and nontaxable (at the
time of the loan) loans, currently available under the Plan and all other plans
of the Employer and Affiliated Employers; and

(B)          the Plan and all other plans of the Employer and Affiliated
Employers must provide that the Participant’s 401(k) deferrals, catch-up
contributions, after-tax contributions and reinvestment of dividends payable on
shares of HomeBanc Corp. Stock held in the ESOP component of the Plan with
respect to participant’s Accounts will be suspended for at least 6 months after
receipt of the hardship distribution. The suspension must apply to all qualified
and non-qualified plans of deferred compensation, including a cash or deferred
arrangement that is part of a cafeteria plan within the meaning of Code section
125, other than mandatory employee contribution portion of a defined benefit
plan or a health or welfare plan (including one that is part of a cafeteria
plan). The suspension also applies to stock option, stock purchase and similar
plans maintained by the Employer and Affiliated Employers in accordance with
applicable regulations.

(2)           Financial Need. The Participant must provide documentation that
the financial need is on account of one of the following:

(A)          expenses for (or necessary to obtain) medical care that would be
deductible under Code section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) incurred by the Participant, his
Spouse or any of his dependents;

(B)          costs directly related to the purchase of a principal residence for
the Participant (excluding mortgage payments);

(C)          payment of tuition, related educational fees, and room and board
expenses, for up to the next 12 months of post-secondary education for the
Participant, or his Spouse, children, or dependents (as defined in Code section

 

44

 


--------------------------------------------------------------------------------



 

152, and for taxable years beginning on or after January 1, 2005, without regard
to Code section 152(b)(1), (b)(2), and (d)(1)(B));

(D)          payments necessary to prevent the eviction of the Participant from
his principal residence or foreclosure on the mortgage on that residence; or

(E)           payments for burial or funeral expenses for the Participant’s
deceased parent, Spouse, children, or dependents (as defined in Code section
152, and for taxable years beginning on or after January 1, 2005, without regard
to Code section 152(d)(1)(B); or

(F)           expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

(G)          such other deemed immediate and heavy financial needs as may be
approved by the Internal Revenue Service through the issuance of Revenue
Rulings, Notices, or other means.

(e)           Order of Withdrawal. The Participant’s Accounts shall be
liquidated pro rata across all Investment Funds in which his vested Account is
invested for the purpose of satisfying the hardship withdrawal and from the
Participant’s Accounts in such order as the Administrator may prescribe.

7.03.

Procedures and Restrictions

(a)           Restrictions. A Participant shall not be permitted to make a
withdrawal unless he is employed by the Employer or an Affiliated Employer. The
minimum withdrawal permitted under Plan sections 7.01 and 7.02 shall be $100 or,
if less, the total value of the Participant’s vested Accounts available for a
withdrawal. A Participant may not obtain more than two in-service withdrawals
each under Plan section 7.01(a) and (b) in any Plan year.

(b)           Procedures. To make a withdrawal, a Participant shall give written
notice to the Administrator, during such period and in such manner as the
Administrator may prescribe. A withdrawal shall be effective as of the Valuation
Date coincident with or next preceding the date on which the withdrawal
distribution is made. A Participant may make a hardship withdrawal at any time.
All payments to Participants under this Article shall be made in cash as soon as
practicable after the effective date of the withdrawal request. Any distribution
made pursuant to Plan sections 7.01 or 7.02 shall be made in a manner consistent
with and satisfying Plan section 9.09 and the notice and consent requirements of
Code section 411(a)(11).

7.04.

Dividends on HomeBanc Corp. Stock

Subject to Plan section 7.02(d), any dividend paid with respect to shares of
HomeBanc Corp. Stock, held in the ESOP component of the HomeBanc Corp. Stock
Fund, shall be paid or

 

45

 


--------------------------------------------------------------------------------



 

invested pursuant to the Participant’s election for such Plan Year in accordance
with uniform and nondiscriminatory procedures established by the Administrator,
under one of the following methods:

(a)           paid by or on behalf of the Employer in cash to the Participant or
his or her Beneficiaries;

(b)           paid by the Employer to the Plan and distributed by the Trustee
(or its agent) in cash to the Participant no later than 90 days after the end of
the Plan Year in which paid to the Trustees; or

(c)           paid by the Employer to the applicable Participant’s Account under
the Plan and reinvested in HomeBanc Corp. Stock through the HomeBanc Corp. Stock
Fund.

A Participant who does not make a timely election to receive the payment of
dividends with respect to shares of HomeBanc Corp. Stock held in the ESOP
component of the Plan shall be deemed to have elected to have dividends paid by
the Employer to the applicable Participant’s Account under the Plan and
reinvested in shares of HomeBanc Corp. Stock through the HomeBanc Corp. Stock
Fund. Such election shall remain in effect until affirmatively changed by the
Participant. Any change in an election shall apply only to ex-dividend dates
occurring after the date such election is received.

Dividends on HomeBanc Corp. Stock represented by units in the HomeBanc Corp.
Stock Fund and credited to a Participant’s Accounts that are part of the ESOP
component of the Plan which a Participant has elected to receive shall be paid
quarterly but in no event more than ninety (90) days following the end of the
Plan Year to which they relate. Such distributions shall be made on a date or
dates selected by the Administrator. Actual distributions shall include only the
dividends and not any earnings or appreciation thereon, and, in the case of a
decline in value where dividends are invested in HomeBanc Corp. Stock or the
HomeBanc Corp. Stock Fund pending distribution, shall not exceed the value of
the shares of HomeBanc Corp. Stock or units of the HomeBanc Corp. Stock Fund in
question at the time of the distribution.

7.05.

Limitations on Distributions of 401(k) Contributions

(a)           Notwithstanding any other provision of the Plan, 401(k) and
Catch-Up Contributions may not be distributed before one of the following events
occur:

 

(1)

the Participant has died;

(2)           the Participant has become disabled (either Disabled, or disabled
within the meaning of Code section 72(m)(7) or under any other definition of
disability consistent with Code section 401(k)(2)(B));

 

(3)

the Participant has incurred a hardship according to Plan section 7.02;

 

(4)

the Participant has attained age 59½

 

 

 

46

 


--------------------------------------------------------------------------------



 

 

(5)           the Plan terminates without the establishment or maintenance of an
alternative defined contribution plan (other than an employee stock ownership
plan as defined in Code sections 4975(e)(7) or 409, a simplified employee
pension plan as defined in Code section 408(k), a SIMPLE IRA plan as defined in
Code section 408(p), a plan or contract described in Code section 403(b) or a
plan described in Code section 457(b) or (f)) at any time during the period
beginning on the date of Plan termination and ending 12 months after all assets
have been distributed from the Plan.

(6)           a Participant’s Employer disposes of substantially all of its
assets to an unrelated corporation, within the meaning of Code section
409(d)(2), used in its trade or business and that Participant continues
employment with the business that acquires the assets;

(7)           a corporation disposes of its interest in the Participant’s
Employer, which is a subsidiary of the selling corporation within the meaning of
Code section 409(d)(3), and the Participant continues his employment with the
Employer; or

(8)           the Participant’s severance from employment. However, any
distribution based on a severance from employment shall be subject to all
provisions of the Plan regarding distributions, other than provisions that
require a severance from employment before such amounts may be distributed

(b)           A distribution cannot be made pursuant to an event described in
paragraph (6) unless distribution would be a lump sum distribution under Code
section 402(e)(4)(D), without regard to clauses (I), (II), (III), and (IV) of
clause (i) and, with respect to paragraphs (6) and (7), the transferor
corporation continues to maintain the Plan after the disposition.

 

47

 


--------------------------------------------------------------------------------



 

 

ARTICLE VIII

PLAN LOANS

8.01.

In General

Subject to prior approval by the Fiduciary Committee, each Participant who is an
Employee shall have the right to borrow from the Trust using the Participant’s
Account as security for such loan. In addition, each “party in interest,” as
defined in ERISA Section 3(14), who is (a) a Participant but no longer an
Employee, (b) the Beneficiary of a deceased Participant, or (c) an alternate
payee of a Participant pursuant to the provisions of a “qualified domestic
relations order,” as Section 12.03 defines that term, shall also have the right,
subject to prior approval by the Fiduciary Committee, to borrow from the Trust.

8.02.

Loan Application

In order to apply for a loan, a borrower must submit to the Fiduciary Committee
or its designee documents or such other information the Fiduciary Committee
requires for this purpose. The borrower will receive the loan as soon as
administratively practicable after the Fiduciary Committee approves the
borrower’s loan application. The borrower may not have more than two loans
outstanding under the Plan at any time, except that the borrower may have three
outstanding loans at a time if such loans were outstanding as of April 1, 2005.
The Participant’s Account may be charged an appropriate fee for processing each
loan.

8.03.

Prohibition Against Discrimination

Loans shall be available to all eligible borrowers on a reasonably equivalent
basis which shall take into account the borrower’s creditworthiness, ability to
repay and ability to provide adequate security. Loans shall not be made
available to Highly Compensated Employees of an Employer in an amount greater
than the amount made available to other borrowers. This provision shall be
deemed to be satisfied if all borrowers have the right to borrow the same
percentage of their interest in the Participant’s Account.

8.04.

Interest Rate and Amortization Period

Each loan shall bear a reasonable rate of interest and provide that the loan be
amortized in substantially level payments, made no less frequently than
quarterly, over a specified period of time. A reasonable rate of interest shall
be that rate that provides the Trust with a return commensurate with the
interest rates that persons in the business of lending money charge for loans
which would be made under similar circumstances.

8.05.

Adequate Security

Each loan shall be adequately secured, with the security for the outstanding
balance of all loans to the borrower to consist of not more than one-half of the
borrower’s interest in the Participant’s Account and such other security as the
Fiduciary Committee deems acceptable.

 

48

 


--------------------------------------------------------------------------------



 

The Individual Funds in which the Participant’s Account is invested shall be
charged as security for the loan on a prorated basis.

8.06.

Loan Amount

The minimum amount for each loan shall be $1,000. Each loan, when added to the
outstanding balance of all other loans to the borrower from all qualified
retirement plans of the Employer and Affiliated Employers, shall not exceed the
lesser of:

 

(a)

$50,000, reduced by the excess, if any, of

(1)           the highest outstanding balance of loans made to the borrower from
all qualified retirement plans of the Employer and Affiliated Employers during
the one-year period immediately preceding the day prior to the date on which
such loan was made, over

(2)           the outstanding balance of loans made to the borrower from all
qualified retirement plans of the Employer and Affiliated Employers on the date
on which such loan was made, or

 

(b)

the greater of

 

 

(1)

$10,000, or

(2)           one-half of the value of the borrower’s interest in the
Participant’s vested Account.

For purposes of this Section, the value of the Account shall be established as
of the latest preceding Valuation Date, and shall be adjusted for any
distributions, withdrawals or contributions made through the date of the
origination of the loan.

8.07.

Repayment Period

Except as otherwise permitted by USERRA, each loan shall by its terms be repaid
within five years, except that any loan that the borrower intends to use to
acquire any dwelling unit that, within a reasonable time, the borrower will use
(determined at the time the loan is made) as his principal residence shall, by
its terms, be repaid within ten years. Payment of interest shall be allocated to
the Participant’s Account.

8.08.

Events of Default

The entire unpaid principal sum and accrued interest shall, at the option of the
Fiduciary Committee, become due and payable only if (a) a borrower fails to make
any loan payment when due, (b) a borrower ceases to be a “party in interest” as
described in Section 8.01, (c) the vested Account held as security under the
Plan for the borrower will, as a result of an impending distribution or
withdrawal, be reduced to an amount less than the amount of all unpaid
principal, accrued interest then outstanding under the loan and any other
applicable charges under the note

 

49

 


--------------------------------------------------------------------------------



 

evidencing the loan, (d) a borrower makes any untrue representations or
warranties in connection with the obtaining of the loan or (e) the borrower dies
or (if an Employee at the time of the loan) ceases to be an Employee. In that
event, the Fiduciary Committee may take such steps as it deems necessary to
preserve the assets of the Trust, including, but not limited to, the following:
(1) direct the Trustee to deduct the unpaid principal sum, accrued interest and
any other applicable charges under the note evidencing the loan from any
benefits that become payable from the Plan to the borrower or (2) liquidate the
security the borrower has given, other than amounts attributable to a
Participant’s Account, and deduct from the proceeds the unpaid principal
balance, accrued interest and any other applicable charges under the note
evidencing the loan.

8.09.

Loan Procedures

The Fiduciary Committee will establish loan policies and procedures in
accordance with ERISA section 408(b)(1), with such uniform and nondiscriminatory
rules and procedures as the Fiduciary Committee deems necessary or appropriate.

 

50

 


--------------------------------------------------------------------------------



 

 



ARTICLE IX

DISTRIBUTION OF ACCOUNTS UPON SEVERANCE FROM EMPLOYMENT

9.01.

Eligibility

Upon a Participant’s severance from employment his Accounts shall be distributed
as provided in this Article. A Participant will not be treated as having a
severance from employment under the Plan as a result of the Participant’s change
in status from an Employee to a Leased Employee.

(a)           Consent. If, as of the applicable Valuation Date, a Participant’s
Vested Interest exceeds $1,000, then on his Information Date, the Participant
shall receive the information required by Plan section 9.01(b) and must consent
in a manner prescribed by the Administrator to receive a distribution in
accordance with Plan section 9.01(c).

(b)           Written Notice. On his Information Date, a Participant shall be
given a written notice which describes the following: (i) the terms and
conditions of the optional forms of benefit payment under Plan section 9.02;
(ii) the Participant’s right to make, and the effect of, an election to receive
benefits under the optional forms of payment and the rights of the Participant’s
Spouse (if any) with respect to such an election; (iii) the right to make, and
the effect of, a revocation of any election; and (iv) sufficient additional
information explaining the forms of benefit available under the Plan.

(c)           Timing of Consent. The Participant must consent to receipt of a
distribution within a period that is at least 30 days but not more than 90 days
after his Information Date. A Participant may affirmatively elect to waive the
minimum 30-day period, provided that he receives adequate information describing
his right to a 30-day election period and may revoke such affirmative election
until his Payment Starting Date. After the Payment Starting Date, no further
elections, changes in elections or revocations of elections are permitted.

9.02.

Form of Distribution

A Participant who severs employment for any reason shall receive his or her
vested Account balance in a lump sum distribution. A Participant whose Account
is not subject to Plan section 9.05 and who has not consented to receive a
distribution in accordance with Plan section 9.01(a), shall be deemed to have
elected to defer the commencement of the distribution of his or her Accounts to
his or her Required Beginning Date. A Participant who elects or is deemed to
elect (by not electing a distribution) to defer the commencement of his or her
distribution may elect to have his Accounts distributed in a lump sum payment at
any time prior to his Required Beginning Date.

9.03.

Payments Upon Death.

(a)           Death Before Payments Begin. If a Participant dies before his
benefits commence, his Accounts shall be paid to his Beneficiary in a lump sum.

 

51

 


--------------------------------------------------------------------------------



 

 

(b)           Timing of Death Benefit. The lump sum payment shall be made as
soon as administratively practicable after receipt by the Administrator of the
Beneficiary’s election. Such distribution shall be made as of the Valuation Date
coincident with or next preceding the date of distribution. Notwithstanding the
preceding, if the Participant’s Beneficiary is his estate, the balance of the
Participant’s Accounts shall be paid as a lump sum as soon as administratively
practicable following the Participant’s date of death.

(c)           Proof of Death. The Administrator may require and rely upon such
proof of death and such evidence of the right of any Beneficiary or other person
to receive the value of the Accounts of a deceased Participant as the
Administrator may deem proper and its determination of death and of the right of
that Beneficiary or other person to receive payment shall be conclusive.

(d)           Beneficiary Elections. Any election required hereunder shall be
made by the Beneficiary not later than sixty (60) days after benefits become
payable as provided in Plan section 9.01. Except as otherwise provided in the
case of a Spousal Beneficiary, in all events a Participant’s interest in this
Plan shall be distributed within five (5) years after his date of death. If a
Participant’s designated Beneficiary is his Spouse, benefit payments need not
begin until the date the Participant would have reached age 70½ and, if the
Spouse dies before such payments begin, the Participant’s interest in this Plan
shall then be distributed pursuant to this Plan section 9.03, as if the Spouse
were the Participant. Further, for purposes of this Plan section any benefits
payable to a child of a deceased Participant shall be treated as if they were
payable to the Participant’s Spouse if the benefits will become payable to the
Spouse when the child reaches majority (or upon such other designated event
permitted by regulations).

9.04.

Commencement of Payments

(a)           In General. Normally, distributions will commence as provided in
Plan sections 9.01, 9.02, or 9.03. In all events, payment of a Participant’s
Accounts shall be made as soon as administratively practicable following the
later of (i) the Participant’s termination of service or (ii) the 65th
anniversary of the Participant’s date of birth (but not more than 60 days after
the close of the Plan Year in which the later of (i) or (ii) occurs).

(b)           Upon Death. In the case of the death of a Participant before his
benefits commence, his Accounts shall be paid to his Beneficiary (subject to the
election of a Spousal Beneficiary to defer his or her distribution pursuant to
Plan section 9.03(d) or to receive a distribution pursuant to Plan section 9.02
as soon as administratively practicable following the Participant’s date of
death (and in all events no later than 5 years after the Participant’s date of
death). Notwithstanding the preceding, a non-Spousal Beneficiary may also elect
to defer a lump sum distribution until the January 1 following the Participant’s
date of death. In such event the distribution shall be made as soon as
administratively practicable following such January 1.

 

52

 


--------------------------------------------------------------------------------



 

 

9.05.

Small Benefits

(a)           Involuntary Cash Outs. Notwithstanding any provision of the Plan
to the contrary, a lump sum payment shall be made as soon as administratively
practicable following the Participant’s termination of employment if:

 

(1)

the value of the Participant’s Accounts is $1,000 or less; or

(2)           the value of a terminated Participant’s Accounts drop to (or
below) $1,000 as of the last day of any Plan Year.

(b)           In the event of a mandatory distribution of $1,000 or less
(determined for purposes of this Plan section 9.05(b) by including in the value
of the terminated Participant’s Account balance any portion of the Account
balance that is attributable to rollover contributions (and earnings allocable
thereto) within the meaning, to the extent applicable, of Code sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16)), such distribution shall
be made as soon as practicable unless the Participant elects to have such
distribution paid to an Eligible Retirement Plan (as defined in Plan section
9.08(b)(3).

(c)           De minimis Benefits. Notwithstanding any provision of the Plan to
the contrary, if the administrative cost of making a distribution is greater
than the Participant’s benefit to be distributed and such benefit does not
exceed $20, such benefit shall be forfeited and used to reduce Plan expenses.

9.06.

Form of Payment

(a)           Cash. Distributions from a Participant’s Accounts pursuant to this
Article IX shall be made in cash, except as otherwise provided in subsection (b)
or (c) below or to the extent the Participant elects to receive his distribution
in shares of HomeBanc Corp. Stock as described herein. Any cash or other
property in the Participant’s vested Match Account and Profit Sharing Account
that initially was invested in HomeBanc Corp. Stock and relates to the employee
stock ownership and stock bonus portions of the Plan shall be used to acquire
HomeBanc Corp. Stock for distribution only if such Participant further elects
and only if such HomeBanc Corp. Stock is available for purchase on the open
market, except that fractional shares shall be paid in cash.

(b)           HomeBanc Corp Stock Fund. The portion of a lump sum payment under
this Article attributable to the HomeBanc Corp. Stock Fund shall be made in kind
in accordance with such rules as the Administrator may establish.
Notwithstanding the preceding, fractional shares of HomeBanc Corp. Stock hall be
paid in cash.

 

(c)           Promissory Note. A promissory note representing the outstanding
principal balance and accrued unpaid interest on a Participant’s loan may be
distributed in kind as part of a single sum payment under this Article if a
direct rollover of such note is made to another qualified plan pursuant to Plan
section 9.08 or the note is transferred to such a plan pursuant to an elective
transfer under applicable Treasury Regulations.

 

53

 


--------------------------------------------------------------------------------



 

 

9.07.

Required Distributions

(a)           The entire interest of a Participant under the Plan must be, or
must begin to be, distributed not later than his Required Beginning Date.

(b)           A Participant whose Accounts must commence being distributed under
this Plan section 9.07 prior to his separation from service shall be paid the
minimum amount required under Code section 401(a)(9) until his actual severance
from employment.

9.08.

Direct Rollover of Certain Distributions

(a)           Direct Rollover: Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Plan
section 9.08, a “distributee” may elect, at the time and in the manner
prescribed by the Administrator, to have any portion of an “eligible rollover
distribution” paid directly to an “eligible retirement plan,” specified by the
distributee in a “direct rollover.”

(b)           Definitions: The following definitions shall apply for purposes of
this Plan section:

(1)           Direct Rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

(2)           Distributee: A distributee includes an employee or former
employee. In addition, the employee’s or former employee’s surviving Spouse, and
the employee’s or former employee’s Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order as defined in Code section
414(p), are distributees with regard to the interest of the Spouse or former
Spouse.

(3)           Eligible Retirement Plan: An eligible retirement plan is an
individual retirement account described in Code section 408(a), an individual
retirement annuity described in Code section 408(b), an annuity plan described
in Code section 403(a), or a qualified trust described in Code section 401(a),
that accepts the distributee’s eligible rollover distribution. Eligible
Retirement Plan shall also mean an annuity contract described in Code section
403(b) and an eligible plan under Code section 457 which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
Eligible Retirement Plan shall also apply in the case of a distribution to a
Surviving Spouse, or to a Spouse or former spouse who is the Alternate Payee
under a Qualified Domestic Relations Order.

(4)           Eligible Rollover Distribution: An eligible rollover distribution
is any distribution of all or any portion of the balance to the credit of the
distributee,

(A)          except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not

 

54

 


--------------------------------------------------------------------------------



 

less frequently than annually) made for the life (or life expectancy) of the
distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee’s designated beneficiary, or for a specified period of ten
years or more; any distribution to the extent such distribution is required
under Code section 401(a)(9); returns of 401(k) Contributions pursuant to
Treasury Regulation section 1.415-6(b)(6)(iv); returns of Excess Contributions,
Excess Deferrals and Excess Aggregate Contributions pursuant to Treasury
Regulation sections 1.401(k)-1(f)(4), 1.402(g)-1(e)(3) and 1.401(m)-1(e)(3) and
the income allocable to those corrective distributions; loans treated as
distributions under Code section 72(p) and not excepted by Code section 72(p)(2)
and loans in default that are deemed distributions; dividends paid on employer
stock as described in Code section 404(k); any amount that is distributed on
account of hardship pursuant to Plan section 7.02; and similar items designated
by the Commissioner of the Internal Revenue.

(B)          A portion of a distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Code sections 401(a) or 403(a) that agrees to separately account for amounts
so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

(c)           Requirements of Administrator: In order to elect a direct
rollover, the distributee must specify the eligible retirement plan to which the
distribution is to be made, provide the Administrator with such information
and/or documentation as the Administrator may require and comply with such
procedures as the Administrator may prescribe.

(d)           Notice Requirement: The Administrator shall provide to each
distributee a notice that satisfies Code section 402(f) at least 30 but not more
than 90 days before the distributee’s Payment Starting Date. A distributee may
affirmatively elect to waive the minimum 30-day notice period, provided he
receives adequate information describing his right to a 30-day election period.

(e)           Failure to Elect: A distributee who fails to make an affirmative
election shall be treated as having elected not to make a direct rollover.

(f)            Non-Spouse Beneficiary Rollovers: A non-Spouse Beneficiary may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of a distribution from the Plan paid directly to an eligible
retirement plan specified by the non-Spouse Beneficiary in a direct
trustee-to-trustee transfer. For this purpose, the term “eligible retirement
plan” shall mean an individual retirement account described in Code section
408(a) or an individual retirement annuity described in Code section 408(b)
(other than an endowment contract) which is established for the purpose of
receiving the distribution on behalf of an individual who is

 

55

 


--------------------------------------------------------------------------------



 

designated as a Beneficiary and who is not the surviving Spouse of the
Participant. This transfer shall be treated as an eligible rollover distribution
for purposes of Code section 402(c).

9.09.

Minimum Distribution Requirements.

(a)           General Rules. The requirements of this section will take
precedence over any inconsistent provisions of the Plan. All distributions
required under this section will be determined and made in accordance with the
Treasury regulations under section 401(a)(9) of the Internal Revenue Code.

 

(b)

Time and Manner of Distribution.

(1)           Required Beginning Date. The Participant’s entire interest will be
distributed to the Participant no later than the Participant’s Required
Beginning Date, as defined in Plan section 1.50, and any subsequent allocations
will be distributed at least annually thereafter.

(2)           Death of Participant Before Distributions Begin. If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed no later than as follows:

(A)          If the Participant’s Surviving Spouse is the Participant’s sole
designated Beneficiary, then a distribution to the Surviving Spouse will be made
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

(B)          If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, then a distribution to the designated Beneficiary will
be made by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(C)          If there is no designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

(D)          If the Participant’s Surviving Spouse is the Participant’s sole
designated Beneficiary ,and the Surviving Spouse dies after the Participant but
before a distribution has been made to the Surviving Spouse, this subsection
9.09(b)(2), other than subsection 9.09(b)(2)(A), will apply as if the Surviving
Spouse were the Participant.

For purposes of this subsection 9.09(b)(2) unless subsection 9.09(b)(2)(D)
applies, distributions are considered made on the Participant’s Required
Beginning Date. If subsection

 

56

 


--------------------------------------------------------------------------------



 

9.09(b)(2)(D) applies, distributions are considered made on the date
distributions are required to be made to the Surviving Spouse under subsection
9.09(b)(2)(A).

(3)           Forms of Distribution. All distributions under the Plan shall be
made in a lump sum on or before the Required Beginning Date, as of the first
distribution calendar year.

 

(c)

Definitions.

(1)           Designated Beneficiary. The individual who is designated as
Beneficiary under the Plan is the designated Beneficiary under section 401(a)(9)
of the Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

(2)           Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection 9.09(b)(2). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

 

57

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

ADMINISTRATION OF PLAN

10.01.

Named Fiduciaries

(a)           In General. The Fiduciary Committee and the Employer shall each be
a “named fiduciary” within the meaning of ERISA section 402, but each party’s
role as a named fiduciary shall be limited solely to the exercise of its own
authority and discretion, as defined under the terms of this Plan, to control
and manage the operation and administration of the Plan (other than the
authority and discretion assigned under this Plan, or delegated pursuant
thereto, to the Trustee).

(b)           Delegation. A named fiduciary may designate other persons who are
not named fiduciaries to carry out its fiduciary responsibilities hereunder, and
any such person shall become a fiduciary under the Plan with respect to such
delegated responsibilities. In the event of such a designation, the named
fiduciary shall not be liable for an act or omission of the designee in carrying
out responsibilities delegated to him except to the extent provided in ERISA
section 405.

10.02.

Fiduciary Limitation

Named fiduciaries under the Plan, as well as the Trustee and any other person
who may be a fiduciary by virtue of ERISA section 3(21), shall exercise and
discharge their respective powers and duties in the following manner:

 

(a)

by acting solely in the interest of the Participants and their Beneficiaries;

(b)           by acting for the exclusive purpose of providing benefits to
Participants and their Beneficiaries and defraying reasonable expenses of
administering the Fund and Plan; and

(c)           by acting with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims; and

(d)           by otherwise acting in accordance with this Plan and the Trust
Agreement to the extent consistent with ERISA Title I.

10.03.

Appointment of Committee

The Plan shall be administered by the Fiduciary Committee. Participants of the
Fiduciary Committee shall be appointed and may be removed by the chief executive
officer of HomeBanc Corp. at any time with or without cause upon written notice
from the chief executive officer of HomeBanc Corp. Any Participant of the
Fiduciary Committee may resign by delivering his written resignation to the
corporate secretary of HomeBanc Corp. and the secretary of the Fiduciary
Committee.

 

58

 


--------------------------------------------------------------------------------



 

 

10.04.

Fiduciary Committee Responsibilities

The Fiduciary Committee shall have the following responsibilities:

(a)           Powers and Duties: The Fiduciary Committee shall be the “plan
administrator” under Code section 414(g) and under ERISA section 3(16)(A) except
to the extent such duties may be and are delegated pursuant to subsection (g)
hereof. The Fiduciary Committee shall administer the Plan in accordance with its
terms and shall have all power necessary to carry out that obligation. The
Fiduciary Committee shall have the exclusive discretionary authority to
interpret and construe the provisions of the Plan, to supply omissions herein,
and to determine all questions arising in the administration, interpretation and
application of the Plan including, without limitation, the authority to construe
disputed Plan terms and the authority and discretion to determine questions
concerning eligibility for benefits and coverage. All such interpretive and
administrative decisions, and rules and regulations, shall be conclusive and
binding on all persons. In the exercise of its discretion, the Fiduciary
Committee shall not discriminate against any Participant, Beneficiary or
Employee or any group or class thereof. If, due to errors in drafting, any Plan
provision does not accurately reflect its intended meaning, as demonstrated by
consistent interpretations or other evidence of intent, the provision shall be
considered ambiguous and shall be interpreted by the Fiduciary Committee in a
fashion consistent with its intent. All actions taken and all determinations
made by the Fiduciary Committee shall be final and binding on all persons
claiming any interest in or under the Plan.

(b)           Records and Reports: The Fiduciary Committee shall be responsible
for keeping a record of all its proceedings and actions and shall maintain, or
cause to be maintained by its delegates, all such books of account, records and
other data as shall be necessary to administer the Plan and to meet the
disclosure and reporting requirements of ERISA.

(c)           Individual Accounts: The Fiduciary Committee shall maintain, or
cause to be maintained, records showing the individual balances in each
Participant’s Accounts. However, maintenance of those records and Accounts shall
not require any segregation of the funds of the Plan.

(d)           Committee Procedures: The Fiduciary Committee may act at a meeting
or in writing without a meeting. The Fiduciary Committee may adopt such
regulations as it deems desirable for the conduct of its affairs.

 

(e)

Distribution of Benefits:

(1)           Direction to the Trustee: The Fiduciary Committee shall issue
directions to the Trustee or Trustees concerning all benefits which are to be
paid pursuant to the provisions of the Plan, and shall warrant that all such
directions are in accordance with the Plan.

(2)           Application by Participants: The Fiduciary Committee shall require
a Participant to complete and file with it an application for the payment of
benefits under the Plan and any other forms deemed necessary and desirable by
the Fiduciary

 

59

 


--------------------------------------------------------------------------------



 

Committee for the proper administration of the Plan and furnish all pertinent
information requested by the Fiduciary Committee. The Fiduciary Committee may
rely upon all such information so furnished it, including the Participant’s
current mailing address.

 

(f)

Claims Procedure:

(1)           Filing of Claim: Any Participant or Beneficiary believing himself
to be entitled to benefits under this Plan shall be entitled to file a written
claim for benefits with the Administrator, as agent for the Committee, setting
forth the benefits to which he believes he is entitled and the reasons
therefore. Within ninety (90) days after receipt of such claim for benefits, the
Administrator shall determine the claimant’s right to the benefits claimed and
shall give said claimant written or electronic notice of the Administrator’s
decision, and, if the claim is denied in whole or in part, said written notice
shall set forth in a manner calculated to be understood by the claimant: (a) the
specific reason or reasons for the denial; (b) specific references to pertinent
Plan provisions on which the denial is based; (c) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such materials or information is necessary; and
(d) a description of the Plan’s claims review procedure and time limits
applicable to such procedures, including a claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review. Such notice shall be sent by certified mail, return receipt requested,
to the address of the claimant filing the claim as it appears in the books and
records of the Employer, or to such other address as the claimant may direct. To
the extent permitted by regulation, under special circumstances, the
Administrator is allowed an additional period of not more than ninety (90) days
(one hundred eighty (180) days in total) within which to notify the claimant of
the decision. If such an extension is required, the claimant will receive a
written notice from the Administrator indicating the reason for the delay and
the date the claimant may expect a final decision.

(2)           Review Procedure: If a claim for benefits is denied in whole or in
part, the claimant or his or her duly authorized representative, may request a
full and fair review of the claim and the adverse benefit determination. The
claims procedure must provide claimants with (1) at least 60 days following
receipt of an adverse determination on which to appeal the determination; (2)
the opportunity to submit to the Fiduciary Committee written comments, documents
and records relating to the claim; (3) reasonable access to and copies of
documents and records relevant to the claim for benefits, upon request and free
of charge; and (4) a review taking into account all comments, documents, records
and information submitted by the claimant relating to the claim, without regard
to whether the information was submitted or considered in the initial benefit
determination. Its decision shall be made within sixty (60) days, or within one
hundred twenty (120) days if, as provided by regulations, special circumstances
require an extension of time for processing, after its receipt of a written
appeal by the claimant. If the claim is denied on appeal, the Fiduciary
Committee shall set forth the reasons for denial and the pertinent Plan
provisions in a written decision which shall be sent to the claimant. For all
purposes under the Plan, such decision on claims where no review is requested,
and decisions on claims where review is requested, shall be final,

 

60

 


--------------------------------------------------------------------------------



 

binding and conclusive on all interested parties. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation
2520.104b-1(c).

(g)           Assignment of Functions: The Fiduciary Committee shall appoint the
Administrator to perform the functions assigned thereto under the Plan and those
additional duties as may from time to time be delegated thereto and may delegate
the functions set forth in subsections (a), (b), (c) and (e) to a person or
persons, which may include employees of the Employer. To the extent such
functions are delegated, such persons shall exercise such power as “plan
administrator.”

10.05.

Responsibilities Regarding Investment Funds

The general supervision of the funds of the Plan’s Investment Funds (other than
shares of HomeBanc Corp.) shall be with the Fiduciary Committee. The Fiduciary
Committee shall always make available at least three Investment Funds (not
including the HomeBanc Corp. Stock Fund)

 

10.06.

Organization of Committees

The Participants of the Fiduciary Committee shall elect a chairman from their
number and a secretary for their respective Committees who may be but need not
be one of the Participants of such Committee; may appoint from their number such
subcommittees with such powers as they shall determine; may authorize one or
more of their number or any agent to execute or deliver any instrument or make
any payment on their behalf; may retain counsel, employ agents and provide for
such clerical, accounting, and consulting services as they may require in
carrying out the provisions of the Plan; and may allocate among themselves or
delegate to other persons all or such portion of their duties under the Plan,
other than those granted to the Trustee or Trustees under a trust agreement
adopted for use in implementing the Plan, as they, in their sole discretion,
shall decide.

10.07.

Action of Majority

Any act which the Plan authorizes or requires the Fiduciary Committee to do may
be done by a majority of its Participants. The action of that majority expressed
from time to time by a vote at a meeting or in writing without a meeting shall
constitute the action of the Fiduciary Committee and shall have the same effect
for all purposes as if assented to by all Participants of the Fiduciary
Committee at the time in office.

10.08.

Compensation and Bonding

No Participant of the Fiduciary Committee shall receive any compensation from
the Plan for his services as such. Except as may otherwise be required by law,
no bond or other security need be required of any Participant in that capacity
in any jurisdiction.

 

61

 


--------------------------------------------------------------------------------



 

 

10.09.

Establishment of Rules; Actions by Committee

Subject to the limitations of the Plan, the Fiduciary Committee from time to
time shall establish rules for the administration of the Plan and the
transaction of its business. Any rules established by, or actions taken by the
Committee, shall not discriminate in favor of Highly Compensated Employees and
shall be uniformly applied to similarly situated employees. The determination of
the Fiduciary Committee as to any disputed question shall be conclusive.

10.10.

Service in More Than One Fiduciary Capacity

Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Plan.

10.11.

Limitation of Liability

The Employers, the directors of the Employers, the Participants of the Fiduciary
Committee, and any officer, employee or agent of an Employer shall not incur any
liability individually or on behalf of any other individuals or on behalf of the
Employer for any act or failure to act, made in good faith in relation to the
Plan or the funds of the Plan. However, this limitation shall not act to relieve
any such individual or the Employers from a responsibility or liability for any
fiduciary responsibility, obligation or duty under of ERISA Part 4, Title I.

10.12.

Indemnification

The Participants of the Fiduciary Committee, directors, and the officers and
employees of an Employer shall be indemnified against any and all liabilities
arising by reason of any act, or failure to act, in relation to the Plan or the
funds of the Plan, including, without limitation, expenses reasonably incurred
in the defense of any claim relating to the Plan or the funds of the Plan, and
amounts paid in any compromise or settlement relating to the Plan or the funds
of the Plan, except for actions or failures to act made in bad faith. The
foregoing indemnification shall be from the assets of the Employer.

10.13.

Errors and Omissions

Individuals and entities charged with the administration of the Plan must see
that it is administered in accordance with its terms as long as it is not in
conflict with the Code or ERISA. If an innocent error or omission is discovered
in the Plan’s operation or administration, and the Administrator determines that
the error did not result in discrimination in operation or cause a qualification
or excise-tax problem, then, to the extent that an adjustment will not in the
Administrator’s judgment result in discrimination in operation, the
Administrator may authorize any equitable adjustment it deems necessary or
desirable to correct the error or omission, including but not limited to the
authorization of additional employer contributions designed, in a manner
consistent with the goodwill intended to be engendered by the Plan, to put
Participants in the same relative position they would have enjoyed if there had
been no error or omission. Any contribution made pursuant to this Plan section
is an additional discretionary contribution.

 

62

 


--------------------------------------------------------------------------------



 

 

10.14.

Fiduciary Discretion

In discharging the duties assigned to it under the Plan, each fiduciary has the
discretion to interpret the Plan; adopt, amend and rescind rules and regulations
pertaining to its duties under the Plan. Each fiduciary’s discretionary
authority is absolute and exclusive if exercised in a uniform and
nondiscriminatory manner with respect to similarly situated individuals. The
express grant in the Plan of any specific power to a fiduciary with respect to
any duty assigned to it under the Plan must not be construed as limiting any
power or authority of the fiduciary to discharge its duties. A fiduciary’s
decision is final and conclusive unless it is established that the fiduciary’s
decision constituted an abuse of its discretion. Benefits under this Plan will
be paid only if the Fiduciary Committee decides in its discretion that the
applicant is entitled to them.

 

63

 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

MANAGEMENT OF FUNDS

11.01.

Trust Agreement

All the funds of the Plan shall be held by or on behalf of a Trustee or Trustees
appointed from time to time by the Board of Directors or its delegate under a
trust agreement or agreements adopted, or as amended, by the Board of Directors
for use in providing the benefits of the Plan and paying its expenses not paid
directly by the Employers. The Employers shall have no liability for the payment
of benefits under the Plan nor for the administration of the funds paid over to
the Trustee.

11.02.

Exclusive Benefit Rule

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan. No person shall have any interest in or right to any part of the
earnings of the funds of the Plan, or any right in, or to, any part of the
assets held under the Plan, except as and to the extent expressly provided in
the Plan.

11.03.

Duties of Fiduciary Committee

The Fiduciary Committee shall be responsible for the administration and
management of the funds held by a Trustee under a trust or custody agreement
other than shares of HomeBanc Corp.; shall establish guidelines and objectives
for the Investment Funds other than shares of HomeBanc Corp. which may be
offered from time to time under the Plan; may segregate all or a portion of the
funds of the Plan into one or more accounts for investment management and shall
appoint an investment manager or managers to be responsible for such accounts;
and in accordance with the objectives of the Investment Funds other than shares
of HomeBanc Corp. may direct a Trustee to sell any or all assets of the Plan, or
to invest or retain all or any portion of the funds of the Plan. Notwithstanding
the foregoing, neither the Fiduciary Committee nor any Trustee or Custodian
shall have any authority or responsibility to sell any of the shares in the
HomeBanc Corp. Stock Fund, except pursuant to a Participant’s investment
election, change of election, or reallocation election pursuant to Plan sections
4.02, 4.04 or 4.05.

 

11.04.

Investment Managers

The Fiduciary Committee shall have the power to appoint or remove one or more
investment managers and to delegate to such manager authority and discretion to
manage (including the power to acquire and dispose of) the assets or a portion
of the assets of the Plan other than shares of HomeBanc Corp., provided that:

 

each manager with such authority and discretion shall be:

(1)           a bank, an insurance company or registered investment advisor
under the Investment Advisors Act of 1940:

 

64

 


--------------------------------------------------------------------------------



 

 

(2)           an investment advisor not registered under the Investment Advisers
Act of 1940 by reason of paragraph (1) of section 203A(a) of such Act, but which
is registered as an investment advisor under the laws of the state (referred to
in such paragraph (1)) in which it maintains its principal office and place of
business and at the time it filed the most recent registration form required to
maintain its registration under the laws of such state, also filed a copy of
such form with the Secretary of Labor;

 

(3)

a bank as defined in the Investment Advisors Act of 1940; or

(4)           an insurance company qualified to manage assets of retirement
plans or perform similar functions under the laws of more than one state,

(b)           and acknowledges in writing to the Fiduciary Committee that it is
a fiduciary with respect to the Plan.

The Fiduciary Committee shall periodically review the investment performance and
methods of each manager with such authority and discretion.

11.05.

Voting of Shares.

(a)           Registered Stock. If any class of stock of HomeBanc Corp. is
required to be registered under Section 12 of the Securities and Exchange Act of
1934, as amended, then each Participant in the Plan shall be entitled to
instruct the applicable Trustee or Custodian (to the extent not inconsistent
with ERISA) as to the manner in which any shares of HomeBanc Corp. Stock
allocated to his or her Account shall be voted, but only to the extent required
under Code section 409(e). If no class of stock of HomeBanc Corp. is required to
be so registered, then subsection (b) of this Plan section shall apply instead
of this subsection.

 

(b)           Corporate Restructuring. With respect to any corporate merger,
consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all the assets of HomeBanc Corp. or a similar transaction,
each Participant shall be entitled to instruct the applicable Trustee or
Custodian as to the manner in which the shares of HomeBanc Corp. then allocated
to his Accounts shall be voted, but only to the extent required by Code sections
401(a)(22) and 409(e)(3) and the Treasury Regulations promulgated thereunder.

 

(c)           Voting by Trustee. On any occasion on which the stockholders of
HomeBanc Corp. vote, the applicable Trustee or Custodian shall separately vote
all shares of HomeBanc Corp. Stock allocated to the Accounts of Participants for
which no instructions are received, and all shares of HomeBanc Corp. Stock that
are not then allocated to any Participant’s Accounts, in proportion to the
responses actually received from Participants with respect to respective
allocated shares in connection with each question before the shareholders on
such occasion to the extent permitted by ERISA.

 

(d)           Confidentiality. All voting instructions provided a Trustee or
Custodian (or the entity recording shareholder votes) by Participants shall be
held in confidence.

 

65

 


--------------------------------------------------------------------------------



 

 

11.06.

Tender or Exchange Offers

(a)           Written Direction. Notwithstanding any other provisions of this
Plan or Trust Agreement to the contrary, except as set forth in the following
sentence, in the event of a tender or exchange offer for securities of the
Employer or any successor thereto held by the Trustee in the HomeBanc Corp.
Stock Fund under the Plan for the account of, or on behalf of, any Participant
the Trustee shall have no discretion or authority to sell, convey or transfer
such securities except to the extent, and only to the extent, that the Trustee
is timely directed to do so in writing by the Participant, and, upon timely
receipt of such written instructions, the Trustee shall so sell, convey or
transfer such securities. In the event the Trustee does not receive any
instructions with respect to such tender or exchange offer, the applicable
Trustee shall have the discretion or authority to sell, convey or transfer such
securities to the extent permitted by ERISA.

 

(b)           Communication. In the event of a tender or exchange offer for the
securities of HomeBanc Corp. stock held by the Trustee for the account of, or on
behalf of, any Participant under the Plan, (i) neither the Employer nor the
Fiduciary Committee shall interfere in any manner or in any way attempt to
influence a Participant’s decision regarding the tender or exchange of such
securities (hereinafter referred to as the “Investment Decision”); (ii) the
Employer and the Fiduciary Committee shall adequately communicate or cause to be
communicated to the Participants the provisions of the Plan and the Trust
Agreement relating to the tender or exchange of such shares and timely
distribute to Participants all communications directed generally to the owners
of the securities subject to the tender or exchange offer; and (iii) the Trustee
shall timely transmit to, or cause to be timely transmitted for distribution to,
Participants, all communications relating to such tender or exchange offer that
the Trustee may receive, if any, from the offeror of such tender or exchange
offer.

 

(c)           Reinvestment. Notwithstanding any other provisions of this Plan to
the contrary, any securities received by the Trustee as a result of tendering
securities of the Employer shall be held by the Trustee pending further
instructions from the Participant, based on options acceptable to HomeBanc
Corp., and any cash received by a Trustee as a result of tendering securities of
the Employer shall be invested in short-term fixed income investments having an
investment maturity of not more than two years from the time of the making of
the investment and during the period of any such tender or exchange offer the
Trustee shall not make any purchase of securities of the Employer unless such
purchase is required under the Code in order for the Employer to maintain the
qualified status of the Plan.

11.07.

Expenses

All reasonable expenses of the Plan and any Fund shall be paid by, and
constitute a charge upon, the trust fund or the applicable fund, except to the
extent that expenses have been paid by the Employer in its discretion and for
which it does not seek reimbursement. Such expenses shall include any expenses
incident to the operation of the Plan, including, without limitation, attorneys’
fees and the compensation of agents, accounting and clerical charges, the
expense, if any, of being bonded under ERISA, and any other costs of
administering the Plan. Such expenses may be paid directly or reimbursed to the
Employer which has advanced them

 

66

 


--------------------------------------------------------------------------------



 

and seeks reimbursement therefore. Notwithstanding the preceding, effective
January 1, 2005, certain expenses associated with a Participant’s Account shall
be passed through and charged against the affected Participant’s Account. Such
expenses shall include charges for fund wire transfers, overnight delivery
charges, the cost of having domestic relations orders reviewed to determine if
they constitute Qualified Domestic Relations Orders, and may include other
charges associated with the maintenance or administration of a Participant’s
Account as determined from time to time by the Administrator and communicated in
advance to Participants.

 

67

 


--------------------------------------------------------------------------------



 

 

ARTICLE XII

GENERAL PROVISIONS

12.01.

Qualification

This Plan has been created for the exclusive purpose of providing benefits to
Participants and their Beneficiaries and defraying reasonable expenses of
administering the Plan. The Plan shall be interpreted in a manner consistent
with applicable provisions of the Code and of ERISA. Except as permitted by law,
under no circumstances shall any funds contributed to this Plan, any assets of
this Plan held under any Trust Agreement or income attributable to such assets,
revert to or be used or enjoyed by an Employer, nor shall any such funds, assets
or income ever be used or diverted to purposes other than the exclusive benefit
of Participants or their Beneficiaries, except as provided in Plan section 6.07.

12.02.

Nonalienation

No benefit under the Plan shall in any manner be anticipated, assigned or
alienated, and any attempt to do so shall be void; provided, however, payments
shall be made pursuant to (i) a Federal tax levy made pursuant to Code section
6331; (ii) a judgment in favor of the United States resulting from an unpaid tax
assessment; (iii) a Qualified Domestic Relations Order, as discussed in Plan
section 12.03; or (iv) certain orders or decrees authorizing the settlement of
liabilities incurred against the Plan by a Participant as allowed by Code
section 401(a)(13).

12.03.

Qualified Domestic Relations Order Payments

(a)           In General. This section applies to amounts that are subject to a
Qualified Domestic Relations Order (defined in Plan section 12.03(k)).

(b)           Administrative Procedures. The Administrator must establish
reasonable written procedures for determining the qualified status of a domestic
relations order and for administering distributions under a Qualified Domestic
Relations Order. The Administrator must promptly notify the Participant and each
Alternate Payee (defined in Plan section 12.03(l)) of the receipt of a domestic
relations order and of the procedures for determining its qualified status.

(c)           Separate Accounting. The Administrator must separately account for
or segregate amounts that would be payable to or segregated for the benefit of
an Alternate Payee during the 18-month period commencing on the first date on
which a payment would have been required to have been made to an Alternate Payee
under a domestic relations order (or a modification of a domestic relations
order) received by the Plan Administrator for determination of its status as a
Qualified Domestic Relations Order, assuming the domestic relations order were
to be determined to be a Qualified Domestic Relations Order. Any domestic
relations order determined to be a Qualified Domestic Relations Order after the
expiration of such eighteen-month period will apply only on a prospective basis.
Likewise, during the period the Administrator or any other entity is determining
whether a domestic relations order is a Qualified Domestic Relations Order, the
Plan may not pay the Participant, or any other person, amounts

 

68

 


--------------------------------------------------------------------------------



 

that would be payable to the Alternate Payee assuming the domestic relations
order is determined to be a Qualified Domestic Relations Order.

(d)           Hold on Distributions. No benefits will be distributed to the
Participant to whom a domestic relations order relates after the date on which
the Administrator receives the order (or modification of an order) for
determination as a Qualified Domestic Relations Order and before the earliest of
(i) the expiration of the 18-month period beginning on that date; (ii) the date
on which the Administrator determines that the order (or modification of an
order) is a Qualified Domestic Relations Order; or (iii) the date the parties
notify the Administrator that they no longer intend to pursue a Qualified
Domestic Relations Order with respect to the Participant’s Account.

(e)           Timing of Payments. The Trustee shall make payments pursuant to a
Qualified Domestic Relations Order as soon as practicable after the payment
commencement date specified in the order. If specified in the Qualified Domestic
Relations Order, distributions may be made to the Alternate Payee prior to the
date that a Participant attains his “earliest retirement age” under the Plan as
defined under Code section 414(p)(4). If the Participant dies before that date,
the Alternate Payee is entitled to benefits only if the order requires the
establishment of a separate account for the Alternate Payee or otherwise
requires survivor benefits to be paid. To the extent that a contrary result is
not specified in the Qualified Domestic Relations Order, payments to the
Alternate Payee shall be made in a lump sum cash payment.

(f)            Segregation of Accounts. Upon determination that an order is a
Qualified Domestic Relations Order, amounts subject to the Qualified Domestic
Relations Order that are not immediately distributable may be segregated, as of
the Valuation Date specified in the Qualified Domestic Relations Order or if no
such Valuation Date is specified, as of the Valuation Date coincident with or
immediately preceding the date of segregation, into a separate account for the
benefit of the Alternate Payee (the “QDRO Account”). To the extent established
in the Qualified Domestic Relations Order, the QDRO Account will participate in
the earnings, gains or losses of the Fund in the same manner as a Participant’s
Account. Except as otherwise allowed to a Participant in the Plan, a
distribution to the Alternate Payee from his QDRO Account will be made a soon as
possible after the payment date specified in the order. The Qualified Domestic
Relations Order may not specify payment in a form of distribution other than
that provided for in the Plan.

(g)           Cash-Outs. If the value of the Alternate Payee’s QDRO payment
exceeds $5,000 as of the Valuation Date coincident with or preceding the date
that such payment is distributed, then the Alternate Payee must consent to
receive a distribution only if so provided in the QDRO. Notwithstanding the
preceding sentence, if the value of the Alternate Payee’s QDRO payment does not
exceed $5,000 as of the applicable Valuation Date, then the Trustee shall
distribute such Account balance in a lump sum as soon as practicable following
such Valuation Date. The value of an Alternate Payee’s QDRO Account balance
shall be determined without regard to that portion of the QDRO Account balance
that is attributable to the Participant’s Rollover Contributions (and earnings
allocable thereto) within the meaning, to the extent applicable, of Code
sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16). If the
value of the

 

69

 


--------------------------------------------------------------------------------



 

Alternate Payee’s QDRO Account balance, as so determined, is $5,000 or less, the
Plan shall immediately distribute such QDRO Account balance as soon as
practicable.

(h)           Proportional Distribution. Unless otherwise specified, a
distribution made pursuant to a Qualified Domestic Relations Order will be
charged proportionally against a Participant’s Accounts, including the earnings
thereon.

(i)            Restriction on Distribution. If a distribution is made to an
Alternate Payee under a Qualified Domestic Relations Order before any amounts
are segregated pursuant to subsection (f), in no event may the distribution
exceed the value of the Participant’s Account as of the Valuation Date on or
immediately preceding the date of distribution.

(j)            Upon Alternate Payee’s Death. If the Alternate Payee dies prior
to receiving his entire interest in his QDRO Account, any remaining interest in
that account will be distributed in accordance with the Qualified Domestic
Relations Order or in the event that the Qualified Domestic Relations Order does
not specify the manner in which the Alternate Payee’s interest in his QDRO
Account will be distributed upon his death, in accordance with a beneficiary
designation form completed by the Alternate Payee, or if the Alternate Payee
makes no valid beneficiary designation, to the Alternate Payee’s children,
parents, brothers and sisters, or estate, in that order.

(k)           Definition of QDRO. “Qualified Domestic Relations Order” means a
judgment, decree, order, or approval of a property settlement agreement that:

(1)           relates to the provision of child support, alimony payments, or
marital property rights to an Alternate Payee;

 

(2)

is made pursuant to a state domestic relations or community property law;

(3)           creates or recognizes the right of, or assigns the right to, an
Alternate Payee to receive all or a portion of the benefits payable with respect
to the Participant under this Plan;

(4)           clearly specifies (A) the name and last known mailing address (if
available) of the Participant and the name and mailing address of each Alternate
Payee, unless the Administrator has reason to know the address independently of
the Order; (B) the amount or percentage of the Participant’s benefits to be paid
by the Plan to each Alternate Payee or the manner in which such amount or
percentage is to be determined; (C) the number of payments or period to which
the Order applies; and (D) each plan to which the Order applies;

(5)           does not require the Plan to provide any type or form of benefit,
or any option, not otherwise provided under the Plan;

 

70

 


--------------------------------------------------------------------------------



 

 

(6)           does not require the Plan to provide increased benefits (that is,
does not provide for the payment of benefits in excess of the actuarial
equivalent of the benefits to which the Participant would be entitled in the
absence of the Order); and

(7)           does not require the payment of benefits to an Alternate Payee
that are required to be paid to another Alternate Payee under another order
determined previously to be a Qualified Domestic Relations Order.

(l)            Definition of Alternate Payee. “Alternate Payee” means a
Participant’s Spouse, former Spouse, child, or other dependent who is recognized
by a Qualified Domestic Relations Order as having a right to receive all or a
portion of the benefits payable under the Plan with respect to the Participant.

12.04.

Conditions of Employment Not Affected by Plan

The establishment of the Plan shall not confer any legal rights upon any
Employee or other person for a continuation of employment, nor shall it
interfere with the rights of the Employer to discharge any Employee and to treat
him without regard to the effect which that treatment might have upon him as a
Participant or potential Participant of the Plan.

12.05.

Facility of Payment

If the Administrator shall find that a Participant or other person entitled to a
benefit is unable to care for his affairs because he is physically or mentally
incapable or is a minor, the Administrator may direct that any benefit due him
be paid to a duly appointed legal representative. Any payment so made shall be a
complete discharge of the liabilities of the Plan for that benefit.

12.06.

Information

Each Participant, Beneficiary or other person entitled to a benefit, before any
benefit shall be payable to him or on his account under the Plan, shall file
with the Administrator the information that it shall require to establish his
rights and benefits under the Plan.

12.07.

Top-Heavy Provisions

(a)           In General. For purposes of this Plan section, the Plan shall be
“top-heavy” with respect to any Plan Year if as of the applicable determination
date, the top-heavy ratio exceeds 60 per cent. The top-heavy ratio shall be
determined as of the applicable Valuation Date in accordance with Code sections
416(g)(3) and (4) and Article V, and shall take into account any contributions
made after the applicable Valuation Date but before the last day of the Plan
Year in which the applicable Valuation Date occurs. For purposes of determining
whether the Plan is top-heavy, the account balances under the Plan will be
combined with the account balances or the present value of accrued benefits
under each other plan in the required aggregation group, and, in the Employer’s
discretion, may be combined with the account balances or the present value of
accrued benefits under any other qualified plan in the permissive aggregation
group.

 

71

 


--------------------------------------------------------------------------------



 

 

(b)           Minimum Benefits. For any Plan Year with respect to which the Plan
is top-heavy an additional Employer contribution shall be allocated on behalf of
each Participant (and each Employee eligible to become a Participant) who is a
non-key employee, and who has not separated from service as of the last day of
the Plan Year, to the extent that the contributions made on his behalf under
Plan section 3.04 for the Plan Year would otherwise be less than 3% of his
Statutory Compensation. However, if the greatest percentage of Statutory
Compensation contributed on behalf of a key employee under Plan sections 3.01,
3.03 and 3.04 for the Plan Year would be less than 3%, that lesser percentage
shall be substituted for “3%” in the preceding sentence.

(1)           Employer Matching Contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of Code section
416(b)(2) and the Plan. Employer Matching Contributions that are used to satisfy
the minimum contribution requirements shall be treated as matching contributions
for purposes of the ACP test and other requirements of Code section 401(m).

(2)           Notwithstanding the foregoing provisions of this subsection (b),
no minimum contribution shall be made under this Plan with respect to a
Participant (or an Employee eligible to become a Participant) if the required
minimum benefit under Code section 416(c)(1) is provided to him by any other
qualified pension plan of the Employer or an Affiliated Employer.

(c)           Definitions. The following definitions apply to the terms used in
this Plan section:

(1)           “applicable determination date” means the last day of the
preceding Plan Year;

(2)           “top-heavy ratio” means the ratio of (A) the value of the
aggregate of the Accounts under the Plan for key employees to (B) the value of
the aggregate of the Accounts under the Plan for all key employees and non-key
employees; provided, however, if an Employee has not performed any services for
the Employer at any time during the one year period ending on the applicable
Valuation Date, the Account of that Employee shall not be considered in
determining the top-heavy ratio;

(3)           “key employee” means an employee who is in a category of employees
determined in accordance with the provisions of Code sections 416(i)(1) and (5)
and any regulations thereunder, and where applicable, on the basis of the
Employee’s compensation (defined as set forth in Treasury Regulations section
1.415-2(d)(2) and (3), as modified by Code section 415(c)(3)(D)) from the
Employer or an Affiliated Employer;

 

(4)

“non-key employee” means any Employee who is not a key employee;

(5)           “applicable Valuation Date” means the Valuation Date coincident
with or immediately preceding the last day of the preceding Plan Year,

 

72

 


--------------------------------------------------------------------------------



 

 

(6)           “required aggregation group” means any other qualified plan(s) of
the Employer or an Affiliated Employer in which there are Participants who are
key employees or which enable(s) the Plan to meet the requirements of Code
sections 401(a)(4) or 410, including any qualified plan(s) of the Employer or an
Affiliated Employer that terminated within the one-year period ending on the
Determination Date; and

(7)           “permissive aggregation group” means each plan in the required
aggregation group and any other qualified plan(s) of the Employer or an
Affiliated Employer in which all Participants are non-key employees, if the
resulting aggregation group continues to meet the requirements of Code sections
401(a)(4) and 410.

(d)           Interests Measured. An individual’s interest in a defined
contribution plan is equal to his account balance for that plan as of the
determination date. The account balances of an Employee as of the determination
date shall be (1)increased by the distributions made with respect to the
Employee under the Plan and any plan aggregated with the Plan under Code section
416(g)(2) during the one-year period ending on the determination date. In the
case of a distribution made for a reason other than severance from employment,
death, or disability, subsection (1) shall be applied by substituting “five-year
period” for “one-year period.”and (2) decreased by any catch-up contributions
under Plan section 3.01(d) and Code section 414(v).

(e)           Top-Heavy Determination. If, at any time during the one-year
period ending on the applicable determination date, an individual has not
performed services for an Employer or Affiliated Employer maintaining this Plan
or a plan that is a part of this Plan’s aggregation group, the interest of such
individual is not taken into account for purposes of this section.

12.08.

Unclaimed Benefits

The Administrator shall be required to make a diligent search to locate all
Participants and Beneficiaries entitled to payments under this Plan. In the
event that a present or former Participant or a Beneficiary entitled to benefits
hereunder cannot be located by diligent efforts of the Administrator within a
reasonable time after such benefits shall become payable, the amounts that would
have been payable to that Participant or Beneficiary must be treated as a
forfeiture, and allocated to the other Participant’s accounts in a
nondiscriminatory manner. If the identity or whereabouts of a person entitled to
such benefits is later determined to the satisfaction of the Administrator, the
amount previously forfeited shall be reinstated and payments made accordingly.

12.09.

Severability

In the event that any provision of this Plan is held invalid or illegal for any
reason, such invalidity or illegality shall not affect the remaining parts of
the Plan and the Plan shall be enforced and construed as if such provision had
never been inserted herein.

 

73

 


--------------------------------------------------------------------------------



 

 

12.10.

Construction

(a)           The Plan shall be construed, regulated and administered under the
laws of the Delaware, to the extent not preempted by Federal law.

(b)           Unless the context clearly indicates to the contrary, in reading
this document the singular shall include the plural and the masculine shall
include the feminine.

(c)           The titles and headings of the Articles and Sections in this Plan
are for convenience only. In the case of ambiguity or inconsistency, the text
rather than the titles or headings shall control.

12.11.

No Guarantees

(a)           Neither the Trustee, the Employer, nor any other Employer in any
way guarantees the payment of any benefit or amount that may become due under
the Plan to any Participant or retired Participant, or to the legal
representative or Beneficiary of any such Participant or retired Participant.
Each Participant, retired Participant, or legal representative or Beneficiary of
any deceased or retired Participant, shall look solely to the assets of the
Trust Fund for the payment of benefits under the Plan.

(b)           The Plan shall not be deemed to constitute a contract between any
Employer and an employee, or to be consideration or inducement for the
employment of any employee by any Employer. Nothing contained in the Plan shall
be deemed to give any Employee the right to be retained in the service of any
Employer or to interfere with the rights of such Employer to discharge or to
terminate the service of any Employee at any time without regard to the effect
such discharge or termination may have on any rights under the Plan.

 

74

 


--------------------------------------------------------------------------------



 

 

ARTICLE XIII

AMENDMENT, MERGER AND TERMINATION

13.01.

Amendment of Plan

(a)           Authority to Amend. The Board of Directors reserves the right at
any time or from time to time, and for any reason, to modify, alter or amend, in
whole or in part, any or all of the provisions of the Plan or its concomitant
Trust agreement, prospectively or retroactively, if deemed necessary or
appropriate, by a majority vote of its members at a meeting, by unanimous
consent in lieu of a meeting, or in any other manner permissible under
applicable state law. In addition, the Board of Directors in its sole discretion
may delegate all or part of the authority to amend the Plan or its concomitant
Trusts to an appropriate officer or officers of HomeBanc Corp. Specifically, the
Board of Directors delegates to any senior officer of the Company the right to
approve and adopt, without approval of the Board, any amendment required by law
or necessary to maintain the tax qualified status of the Plan or any amendment
that does not materially increase the costs associated with the Plan.

(b)           Restrictions. However, no amendment shall make it possible for any
part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of persons entitled to benefits under the Plan.
No amendment shall be made which has the effect of decreasing the balance of the
Accounts of any Participant or of reducing the nonforfeitable percentage of the
balance of the Accounts of a Participant below the nonforfeitable percentage
computed under the Plan as in effect on the date on which the amendment is
adopted or, if later, the date on which the amendment becomes effective.

13.02.

Additional Employers

(a)           Adoption of Plan. If any company is or becomes a subsidiary of or
associated with HomeBanc Corp., the Board of Directors or its delegate
(including any senior officer of HomeBanc Corp.) may authorize the employees of
that subsidiary or associated company to participate in the Plan upon
appropriate action by that company necessary to adopt the Plan. By adopting the
Plan, such subsidiary or associated company shall be deemed to have delegated to
the Board of Directors the sole authority to amend, merge or otherwise modify
the Plan, except to the extent such authority has been delegated to an
appropriate officer or officers of HomeBanc Corp.. Such Employer’s employees
shall be subject to the terms of the Plan; provided, however, that by a written
addendum to the Plan certain employees employed in one or more specified
divisions, plants, locations or other identifiable employee groups may be
excluded from participation in the Plan; and provided, further, that the terms
and provisions of the Plan with respect to such employees may be modified or
supplemented as described in such written addendum.

(b)           Termination of Participation. Each Employer reserves the right to
terminate its participation in the Plan prospectively or to prospectively
discontinue accruals under the Plan with respect to its otherwise eligible
employees by action of its board of directors and in accordance with applicable
law. Further, with the consent of the Board of Directors, or its delegate, any
entity participating in the Plan may, by action of its board of directors,
withdraw

 

75

 


--------------------------------------------------------------------------------



 

from the Plan by giving six months’ advance notice of its intention to the
Administrator, unless a shorter notice period shall be agreed to in writing by
the Board of Directors, or its delegate. The withdrawal of an Employer shall be
effected in accordance with such terms and conditions as may be agreed upon by
the Board of Directors, or its delegate, and the withdrawing Employer under
applicable law. Should the Board of Directors or its delegate, and the
withdrawing Employer not reach agreement, the accrued benefits of affected
Participants shall continue to be held under the Plan until distributed. For
purposes of this Section 13.02, the Board designates any senior officer of the
Company as its delegate.

13.03.

Termination of Plan

(a)           The Board of Directors or its delegate, may terminate the Plan or
completely discontinue contributions under the Plan for any reason at any time
in accordance with the procedures set forth in Plan section 13.01. In case of
termination or partial termination of the Plan, or complete discontinuance of
Employer contributions to the Plan, the rights of affected Participants to their
Accounts under the Plan as of the date of the termination or discontinuance
shall be nonforfeitable. The total amount in each Participant’s Accounts shall
be distributed in a single lump sum, as the Fiduciary Committee shall direct, to
him or for his benefit or continued in trust for his benefit.

(b)           While the Employer expects to continue the Plan indefinitely,
continuance of the Plan is not assumed as a contractual obligation. The Board of
Directors or its delegate, may terminate the Plan for any reason, in accordance
with the procedures set forth in Plan section 13.01. In addition, the Employer
reserves the right, on behalf of all Employers, to discontinue Employer
contributions and to terminate the Plan at any time by action of the Board in
accordance with the procedures set forth in Plan section 13.01. An Employer
reserves the right to discontinue Employer contributions and to terminate the
Plan on behalf of its Employees at any time by action of its board of directors.

(c)           The Employer shall give notice to the Plan Administrator and the
applicable Trustee at least 30 days prior to the effective date of termination.
The Plan shall terminate without notice on the bankruptcy, insolvency or
termination of business of the Employer, or the complete discontinuance of
Employer contributions.

(d)           On termination of the Plan (or in the event of a complete or
partial termination, or complete discontinuance of contributions or
curtailment), the interests of present Participants (to the extent affected by
such action) in their Account balances as of the date of such event shall be
nonforfeitable. The Employer may elect to continue the Trusts in effect, in
which case the applicable Trustee or Custodian shall continue to administer the
Trust in accordance with the provisions of the Plan and the applicable Trust or
Custody Agreement for the sole benefit of the Participants or Beneficiaries who
are then receiving or entitled to receive future benefits; or the Employer may
elect to discontinue the applicable Trust, in which case the benefits of
Participants and Beneficiaries shall be distributed as provided in Plan article
IX. In the event of a termination, no further contributions will be made to the
Plan by the Employers or by the Participant, and the sole recourse of
Participants and Beneficiaries for benefits due under the Plan shall be to Plan
assets.

 

76

 


--------------------------------------------------------------------------------



 

 

13.04.

No Reversion to Employer

The Employer has no beneficial interest in the Trust Fund, and no part of the
Trust Fund shall ever revert or be repaid to the Employer, directly or
indirectly, except as provided in Plan sections 6.07 and 11.02 if, and to the
extent, permitted by the Code, ERISA and applicable regulations thereunder
provided that the other qualified plan provides that the transferred amounts may
not be distributed before the time specified in Treasury regulation Section
1.401(k)-1(d).

13.05.

Merger or Consolidation

(a)           The Plan may not be merged or consolidated with, and its assets or
liabilities may not be transferred to, any other plan unless each person
entitled to benefits under the Plan would, if the resulting plan were then
terminated, receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer if
the Plan had then terminated.

(b)           Subject to subsection (a), the Trustee, with the consent of the
Employer, may transfer the vested Account of a terminated Participant to another
qualified plan or trust that accepts such transfers. Any amounts transferred
under this subsection must be fully vested and separately accounted for.

“”“”



 

77

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Employer has caused this Plan to be executed effective
as of January 1, 2007.

HOMEBANC CORP.

 

By: /s/CHARLES W. MCGUIRE______  

 

Name:

Charles W. McGuire

Title:     Executive Vice President and______  

 

and General Counsel                        

Date:    June 26, 2007                                      

 

 

78

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

TRANSFERS OF PARTICIPANTS BETWEEN THIS PLAN

AND THE HMB 401(k) PLAN

1.01

Background. From time to time, it is anticipated that a Participant in this Plan
will transfer employment from an Employer to a Joint Venture employer. A Joint
Venture employer is not part of the Employer’s controlled group of corporations.
If the Joint Venture participates in the HMB 401(k) Plan, the provisions of this
Appendix A shall apply and shall supersede any conflicting provisions in this
Plan to the contrary.

1.02

Initial Joint Venture and Transfer of Employees. On July 10, 2006, certain
employees of HomeBanc Corp. and/or HomeBanc Mortgage Corporation terminated
employment and were immediately rehired by a joint venture between HomeBanc
Mortgage Corporation and an unrelated third party. HomeBanc Mortgage Corporation
owns less than 80% of this joint venture and accordingly, the joint venture is
not part of the HomeBanc Mortgage Corporation controlled group. Prior to the
transfer of employment, such individuals participated in this Plan. Subsequent
to August 1, 2006, those individuals who did not previously request a
distribution of their vested account balance from this Plan will have their
account balance in this Plan transferred from the HomeBanc Plan to this Plan in
a trustee to trustee transfer. The provisions of this Appendix A shall apply to
the transfer of such account balances.

1.03

Subsequent Joint Ventures. It is anticipated that additional Joint Ventures
shall be formed and Employees will be transferred from HomeBanc Corp., HomeBanc
Mortgage Corporation or their affiliates to the Joint Venture. The provisions of
this Appendix A shall apply to the transfer of such account balances.

1.04

Provisions Governing the Transfer of Employees

 

(a)

Transfers from the HomeBanc 401(k) Plan. An Eligible Employee who immediately
prior to his or her employment by a Joint Venture was employed by HomeBanc Corp.
or an Affiliated Employer and who participated in this Plan shall be known as a
“HomeBanc Transferee.” A HomeBanc Transferee (other than as provided in Section
1.02) shall not be permitted to receive a distribution of his or her Account
balance in this Plan. Instead, the assets and liabilities (including any plan
loan) from this Plan attributable to a HomeBanc Transferee shall be transferred
from the HomeBanc Plan to the HMB 401(k) Plan as determined by the plan
administrator of each plan. All amounts transferred to the HMB 401(k) Plan shall
become 100% immediately vested including amounts held in the Match Account and
the Profit Sharing Account. All amounts transferred shall be subject to the
terms and conditions of the HMB 401(k) Plan.

 

(b)

Transfers from the HMB 401(k) Plan to this Plan. An Eligible Employee who
immediately prior to his or her employment by an Employer was employed by a
Joint Venture or its affiliates and who participated in the HMB 401(k) Plan
shall be known as a “Joint Venture Transferee.” The assets and liabilities
(including any plan loan) from the HMB 401(k) Plan attributable to the Joint
Venture Transferee shall be transferred from the HMB 401(k) Plan to this Plan as
determined by the plan administrator of each plan. All amounts transferred shall
be subject to the terms and conditions of this Plan.

 

(c)

Investments. The Plan shall accept trustee to trustee transfers from the HMB
Mortgage Partners LLC 401(k) Retirement Plan. All amounts shall initially be
invested in accordance with rules established by the Administrator.

 

(d)

Vesting. All amounts transferred from the HMB 401(k) Plan to this Plan shall
remain 100% vested.

 

(e)

Plan Administration. The Administrator may take such action as is necessary to
account for the amounts transferred from the HMB 401(k) Plan including, but not
limited to, the establishment of sub-accounts as the Administrator deems
appropriate.

 

(f)

Amendment. In addition to the amendment powers set forth in Section 13.02, the
Board of Directors delegates to any senior officer of HomeBanc Corp. the right
to approve and adopt, without approval of the Board of Directors, any amendment
to this Appendix A.

1.05

Break in Service. A Participant who formerly participated in the Plan and who is
reemployed by an Employer after having been employed by a Joint Venture shall
participate in the Plan immediately upon reemployment (if the Participant is an
Eligible Employee) and shall be treated as not having incurred a Break in
Service as a result of his or her employment with the Joint Venture. In
addition, Years of Service with a Joint Venture shall be recognized as Years of
Service for purposes of this Plan.

1.06

Limitations on In-Service Distributions. Amounts transferred from the HMB 401(k)
Plan to this Plan attributable to a Participant’s non-elective contributions
(e.g., profit sharing contributions required by a safe harbor 401(k) plan) may
not be distributed in hardship distribution under this Plan.

1.07

Definitions.  

 

(a)

“Joint Venture” means a joint venture between (i) HomeBanc Mortgage Corporation
or an Affiliated Employer and (ii) an unrelated third party in which HomeBanc
Mortgage Corporation or an Affiliated Employer owns less than 80% of the joint
venture and which joint venture participates in the HMB 401(k) Plan.

 

(b)

“HMB 401(k) Plan” means the HMB Mortgage Partners LLC 401(k) Retirement Plan
sponsored by HMB Mortgage Partners LLC and established August 1, 2006.

 

 

79

 

 

 